Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June2009 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER NO. 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 4 - COMMERCIAL NAME OF THE COMPANY Aracruz Celulose S.A. 5 - PREVIOUS NAME OF THE COMPANY Aracruz Celulose S.A. 6 - NIRE CODE 32000002018 01.02 - HEAD OFFICE 1 - FULL ADDRESS 2 - DISTRICT Cam. Barra do riacho, s/nº - km 25 Barra do Riacho 3- ZIP CODE 4- CITY 5- STATE 29.197-900 Aracruz ES 6 - AREA CODE 7- TELEPHONE 10 - TELEX 11 - FAX NO 15 - E-MAIL 027 3270 - 2442 - 3270 - 2590 http:/www.aracruz.com.br 01.03 - SHAREHOLDERS DEPARTMENT 1 - NAME 2 - POSITION André Luiz Goncalves Manager of Corporate Relations 3 - FULL ADDRESS 4 - DISTRICT Av. Brigadeiro Faria Lima,2272 - 3th and 4th Floor - Jardim Paulistano 5 - ZIP CODE 6 - CITY 7 - STATE 01.452-000 São Paulo São Paulo 6 - AREA CODE 7- TELEPHONE 10 - TELEX 11 - FAX NO 15 - E-MAIL 011 3301-4139 - 3301-4117 invest@aracruz.com.br 01.04 - DIRECTOR OF MARKET RELATIONS 1 - NAME Marcos Grodetzky 2 - FULL ADDRESS 3 - DISTRICT Av. Brigadeiro Faria Lima,2272 - 3th and 4th Floor - Jardim Paulistano 4 - ZIP CODE 5 - CITY 6 - STATE 01.452-000 São Paulo São Paulo 7 - AREA CODE 8 - TELEPHONE 11 - TELEX 12 - FAX NO 16 - E-MAIL 011 3301-4160 - 3301-4202 invest@aracruz.com.br 01.05 - REFERENCE / AUDITOR 1 - LAST FISCAL YEAR, BEGINNING 2 - LAST FISCAL YEAR , ENDING 01/01/2008 12/31/2008 3 - CURRENT FISCAL YEAR, BEGINNING 4 - CURRENT FISCAL YEAR, ENDING 01/01/2009 12/31/2009 5 - NAME OF THE AUDITOR 6 - CVM CODE Deloitte Touche Tohmatsu Auditores Independentes 00385-9 7 - NAME OF THE TECHINICAL RESPONSIBLE 8 - CPF Nº José Carlos Monteiro 443.201.918-20 2 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 01.06 - GENERAL INFORMATION 1 - BRAZILIAN STOCK EXCHANGES WHERE THE COMPANY IS LISTED 2 - MARKETS WHERE SECURITIES ARE TRADED São Paulo Stock Exchange Stock Exchange 3 - SITUATION 4 - ACTIVITY CODE 5 - ACTIVITY OF THE COMPANY In Operation 1040 - Pulp & Paper Industry Production of Bleached Eucalyptus Pulp 01.07 - STOCK CONTROL / SECURITIES ISSUED 1 - STOCK CONTROL 2 - SECURITIES ISSUED BY THE COMPANY Private, Brazilian Shares and debenturies 01.08 - PUBLICATION OF INFORMATIVE DOCUMENTS 1 - NOTICE TO SHAREHOLDERS ABOUT AVAILABILITY OF THE FINANCIAL 2 - STOCKHOLDERS' MEETING TO APPROVE THE FINANCIAL 03/27/2009 05/04/2009 3 - ANNOUNCEMENT OF STOCKHOLDERS' MEETING TO APPROVE THE 4 - PUBLICATION OF FINANCIAL STATEMENTS 04/15/2009 03/31/2009 01.09 - NEWSPAPERS IN WHICH THE COMPANY PUBLISHES INFORMATION 1 - NAME 2 - STATE A Gazeta Espírito Santo Diário Oficial do Estado do Espírito Santo Espírito Santo Gazeta Mercantil São Paulo A Tribuna Espírito Santo 01.10 - DIRECTOR OF MARKET RELATIONS 1 - DATE 2 - SIGNATURE 05/29/2009 ( signed ) Marcos Grodetzky 108.435.178 -16 3 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 02.01.01 - BOARD OF DIRECTORS AND CHIEF OFFICERS OF THE COMPANY 1 - ITEM 2 - ADMINISTRATOR 3 - CPF 4 - DATE OF 5 - TERM OF 6 - CODE 8 - ELECT FOR 8 - POSITION/ 9 - FUNCTION ELECTION OFFICE CONTROLLER FUNCTION 01 Raul Calfat 635.261.408-63 03/06/2009 04/29/2010 2 Yes 20 Chairman of Council of Administration 02 Sergio Duarte Pinheiro 108.435.178-16 03/06/2009 04/29/2010 2 Yes 22 Council of Administration 03 Alexandre D'Ambrosio 042.170.338-50 03/06/2009 04/29/2010 2 Yes 22 Council of Administration 04 Gilberto Lara Nogueira 386.364.768-87 03/06/2009 04/29/2010 2 Yes 23 Council of Administration 05 Wang Wei Chang 534.698.608-15 03/06/2009 04/29/2010 2 Yes 22 Council of Administration 06 Jorge Eduardo Martins Moraes 550.770.307-82 03/06/2009 04/29/2010 2 Yes 22 Council of Administration 07 Albano Chagas Vieira 024.802.606-23 03/06/2009 04/29/2010 2 Yes 23 Council of Administration Substitute 08 Luis Felipe Schiriak 607.757.007-97 03/06/2009 04/29/2010 2 Yes 23 Council of Administration Substitute 09 Carlos Augusto Lira Aguiar 032.209.829-72 03/06/2009 04/29/2010 1 Yes 33 Council of Administration and Director President 10 Walter Lídio Nunes 151.624.270-04 07/24/2006 07/24/2009 1 Yes 19 Director of operations 11 João Felipe Carsalade 468.913.667-04 07/24/2006 07/24/2009 1 Yes 19 Commercial Director 12 Evandro Cesar Camilo Moura 729.695.397-72 11/17/2008 07/24/2009 1 Yes 19 Director of Controller 13 Marcos Grodetzky 425.552.057-72 11/17/2008 07/24/2009 1 Yes 12 Director of Market Relations NOTE : 1 - BELONGS TO THE COMPANY ONLY 2 - BELONGS TO THE BOARD OF DIRECTORS ONLY 4 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 02.01.02 - CURRENT COMPOSITION OF THE FISCAL COUNCIL 1 - COUNCIL FISCAL INSTALLED 2 - PERMANENT Yes No 3 - ITEM 4 - NAME 5 - CPF 6 - DATE OF 7 - TERM OF 8 - POSITION/ 9 - FUNCTION ELECTION OFFICE FUNCTION 01 Paulo Sérgio Ávila 726.465.519-91 04/30/2009 04/30/2010 43 F.C. (Effective) Elect for the Majority Stockholder 02 Luiz Aparecido Caruso Neto 022.667.778-82 04/30/2009 04/30/2010 44 F.C. (Effective) Elect for the Preferred Stockholder 03 Paulo Cesar Santos 536.734.339-20 04/30/2009 04/30/2010 46 F.C. (Substitute) Elect for the Majority Stockholder 04 Jorge Juliano de Oliveira 036.002.768-75 04/30/2009 04/30/2010 47 F.C. (Substitute) Elect for the Preferred Stockholder 05 Armando Simões de Castro Filho 042.740.087-20 04/30/2009 04/30/2010 45 F.C. (Effective) Elect for the Minority Stockholder 06 Tadeu José Contrin Ribeiro 627.416.247-04 04/30/2009 04/30/2010 48 F.C. (Substitute) Elect for the Minority Stockholder 5 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 - PROFESSIONAL EXPERIENCE AND EDUCATION OF EACH MEMBER OF THE BOARD OF DIRECTORS, FISCAL COMMITTEE AND EXECUTIVE OFFICERS COMMITTEE Members of the Board of Directors : 1. RAUL CALFAT Chairman of the Board of Directors of Aracruz Celulose S.A since March 6, 2009. He has been the Administrative Officer of Votorantim Investimentos Industriais S.A. since January 2004 and Administrative Officer of all industrial businesses of the Votorantim Group since January of 2006. Mr. Calfat served as President of the São Paulo Pulp and Paper Association from 1993 to 1995 and Vice-President of the Brazilian Pulp and Paper Association from 1996 to 2004. 2. SERGIO DUARTE PINHEIRO Member of the Board of Directors of Aracruz Celulose S.A. since March 6, 2009. He has served as Strategic Planning and Management Officer for Votorantim Industrial since May of 2008. He was an executive officer of Stern Stewart Brasil from 1999 to 2008. Prior to 1999, he worked at BankBoston. He has a degree in Civil Engineering from the Mauá Engineering School and continued graduate studies at the Brazilian Capital Markets Institute (IBMEC). He also has an MBA in Finance from the William E. Simon Graduate School of Business at the University of Rochester, New York State, USA. He was born May 6, 1969. 3. ALEXANDRE D'AMBROSIO Member of the Companys Board of Directors since March 6, 2009. He has also served as Corporate Executive Officer of Votorantim Participações S/A since June of 2003. He is an attorney by profession, having graduated from the São Paulo University (USP) College of Law and has masters degrees in International Law from Harvard University and Comparative Law from George Washington University, USA. He is a member of the São Paulo Chapter of the Brazilian Bar Association (OAB- SP), the District of Columbia Bar (USA) and the Court of International Trade, New York. He was born August 1, 1962 in São Paulo. 4. GILBERTO LARA NOGUEIRA Member of the Board of Directors of Aracruz Celulose S.A. since March 6, 2009. Corporate Officer for Organizational Development of Votorantim Participações since November 2003. Previously, he was Corporate Officer for the Polyamide Division at the world-wide level headquartered at the main offices of Rhodia SA in France. He is a Mechanical Engineer by profession with a degree from the Mauá Engineering School. He was born February 25, 1949. 5. WANG WEI CHANG Member of the Board of Directors of Aracruz Celulose S.A since March 6, 2009. He is also a board member and director of Abrasca (the Brazilian Association of Publicly Traded Companies), a member of the board of Ibri (the Brazilian Investor Relations Institute) and a voting member of the São Paulo Chapter of the Brazilian Institute of Financial Executives (Ibef-SP). He was director of the Controllership Department in Brazil for Chase Manhattan N.A., financial director of Chase Manhattan S.A. Bank N.A. in Santiago, Chile, and vice-president of Citibank N.A. in Brazil and Hong Kong. He has a masters degree in Industrial Engineering and was born January 16, 1947. 6 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 - PROFESSIONAL EXPERIENCE AND EDUCATION OF EACH MEMBER OF THE BOARD OF DIRECTORS, FISCAL COMMITTEE AND EXECUTIVE OFFICERS COMMITTEE 6. JORGE EDUARDO MARTINS MORAIS Member of the Companys Board of Directors since March 6, 2009. He has also been manager of the Department for Tracking the Capital Markets Area at the Brazilian Development Bank (BNDES) since March of 2006. He has further held the following positions: Economic Advisor to the Brazilian Ministry of Planning, Budget and Management, involved with the Public-Private Partnership Unit; Member of the Investment Committee of the mutual fund known as Fundo Brasil Private Equity, managed by Banco Garantia and later by Credit Suisse First Boston; member of the Advisory Board of Brasil Private Equity and the Boards of Directors of Tupy S.A., Bahia Sul S/A, Aços Villares S/A, Net Serviços de Comunicações S/A, Banco do Nordeste do Brasil and Iochpe Maxion S/A. He has an undergraduate degree in Civil Engineering from Rio de Janeiro Federal University (UFRJ) and an MBA from UFRJs COPPEAD graduate school. He was born July 5, 1956. 7. ALBANO CHAGAS VIEIRA Alternate member of the Board of Directors of Aracruz Celulose S.A. since March 6, 2009. He has been Corporate Officer of Votorantim Investimentos Industriais since April of 2006. In his lengthy career in the steel industry (since 1975) he served as Executive Vice-President of Arcelor in Luxembourg from January 2004 to April 2006, among other positions. Previously he was Chief Operating Officer of CSN from January 1999 to December 2003. He received a mechanical engineering degree from Rio de Janeiros Pontifical Catholic University (PUC-RJ) in 1975 and pursued graduate studies in metallurgical engineering at Rio de Janeiro State University (UERJ). 8. LUIS FELIPE SCHIRIAK Alternate member of the Board of Directors of Aracruz Celulose S.A. since March 6, 2009. He also serves as corporate finance officer of Votorantim Participações S/A., which is the holding company of Grupo Industrial Votorantim. Previously he was Financial Vice-President of BCP Telecomunicações S/A. (2001-2003), which was controlled by the Safra and Bell South groups and subsequently sold to Telecom América. He also held the position of CFO at the C&A Group (1995-2000). Formerly he held various financial positions at Schlumberger Ltd., in Venezuela, Indonesia and France. He began his career in external auditing at Ernst & Young (Rio de Janeiro and Hartford, Connecticut, USA). He has an accounting degree from the University of Buenos Aires (Argentina) and also took several international courses in the financial area. 9. CARLOS AUGUSTO LIRA AGUIAR Member of the Board of Directors of Aracruz Celulose S.A. since March 6, 2009. He has also served as the Companys President & CEO, ever since April 17, 1998. Beginning in 1970 he held a series of supervisory positions in pulp and paper plants as well as in projects. In 1981 he first joined Aracruz Celulose S.A. as an Operations advisor to the Company. He held the position of interim President & CEO from January 11 to November 16, 1993. He has a degree in Chemical Engineering and Industrial Chemistry from the Engineering School of the University of Ceará and has taken advanced courses at Harvard (USA) and Chelwood (UK). He was born July 24, 1945. FÁBIO FARIA SUBMITTED HIS LETTER OF RESIGNATION FROM THE COMPANYS BOARD OF DIRECTORS ON APRIL 3, 2009. 7 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 - PROFESSIONAL EXPERIENCE AND EDUCATION OF EACH MEMBER OF THE BOARD OF DIRECTORS, FISCAL COMMITTEE AND EXECUTIVE OFFICERS COMMITTEE Members of the Executive Officers Committee : 1. WALTER LÍDIO NUNES Chief Operating Officer at Aracruz Celulose S.A., since May 27, 1998. He has held various supervisory positions in the Companys industrial area since 1977. Until his appointment as COO, he served as Industrial Manager. He has an engineering degree from the Pontifical Catholic University (PUC) of Rio Grande do Sul and has also taken advanced courses in administration. His date of birth is October 1, 1948. 2. JOÃO FELIPE CARSALADE Chief Commercial Officer of Aracruz Celulose S.A. since September 6, 1993. He has held a series of positions in the Companys commercial area since 1976. Up to his appointment as Chief Commercial Officer he held the position of General Sales Manager. He holds a degree in Business Administration from the Rio de Janeiro College of Political Science and Economics. His date of birth is September 14, 1945. 3. EVANDRO CÉSAR CAMILLO COURA Chief Control Officer of Aracruz Celulose S.A since November 17, 2008. He was President of Gaia Energia e Participações from April to October of 2008, President & CEO as well as Investor Relations Officer from 2003 to 2007 and Financial and Investor Relations Officer from 1999 to 2003 at GRUPO REDE. He worked at BNDES in the period from 1984 to 1999. He has a background in Electrical Engineering, with an MBA from UFRJs COPPEAD graduate school, specializing in Managerial Control and Operations. 4. MARCOS GRODETZKY Chief Financial and Investor Relations Officer of Aracruz Celulose S.A since November 17, 2008. He has a degree in Economics from UFRJ. From 1979 to 1991, he worked his way up in the financial area as a Citibank executive, holding various positions until he became a Vice-President. He has also worked in the financial area of Banco Nacional/Unibanco  where he served as Vice-President  and Banco Safra. Furthermore, he was also a partner at MJ Partners, a business management and consulting firm. Members of the Fiscal Council : 1. PAULO SÉRGIO ÁVILA Full member of the Fiscal Council of Aracruz Celulose S.A. since March 26, 2009. He has also been Manager of the Controllership Department of Votorantim Industrial S.A. since March of 2006, having been in charge of accounting for Votorantim Cimentos and Votorantim Energia in the period from 2006 to 2007, as well as the person primarily responsible for consolidation of the accounting information of the Votorantim Group as from 2008. Previously he was an audit manager with the Brazilian firm of the international auditing group PwC - PricewaterhouseCoopers Auditores Independentes. He has a bachelors degree in accounting from Paraná Federal University (UFPR) as well as an Executive MBA degree in Business Management from the Getúlio Vargas Foundation (FGV). 8 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 02.02 - PROFESSIONAL EXPERIENCE AND EDUCATION OF EACH MEMBER OF THE BOARD OF DIRECTORS, FISCAL COMMITTEE AND EXECUTIVE OFFICERS COMMITTEE 2. LUIZ APARECIDO CARUSO NETO Full member of the Fiscal Council of Aracruz Celulose S.A. since March 26, 2009. He has been Director of the Controllership and Shared Services of Votorantim Industrial S.A. since 2008. He further has served as General Manager of the Shared Services Center of Votorantim Industrial S.A., Director of the Delivery Center of Accenture in Curitiba and leader of the Unilever Regional Leader Project. He has a degree in Business Administration from the Getúlio Vargas Foundation in São Paulo. 3. PAULO CESAR SANTOS Alternate member of the Companys Fiscal council since April 30, 2009. He has a bachelors degree in accounting and has pursued graduate studies in Financial Administration and Automation. Currently he is Manager of the Controllership Division of Votorantim Investimentos Industriais. He was a Senior Manager at PricewaterhouseCoopers Auditores Independentes S/C until 2006 and accounting professor at Plácido e Silva Faculties - FADEPS from 1989 to 1999. 4. JORGE JULIANO DE OLIVEIRA Alternate member of the Fiscal Council of Aracruz Celulose S.A. He is also Corporate Manager for Internal Audit at Votorantim Participações S.A. and holds a bachelors degree in accounting from São Judas Tadeu University. He is registered as an accountant with the São Paulo Chapter of the Regional Accounting Council (CRC-SP) under No. 1SP-154.766/O-3. His date of birth is November 11, 1963. 5. ARMANDO SIMÕES DE CASTRO FILHO Alternate member of the Companys Fiscal Council since April 30, 2009. He has a law degree from the law school of Cândido Mendes University in Rio de Janeiro, an MBA from FGV-SP and studied Strategy at the Advance War School in Rio de Janeiro. He worked at Banco do Brasil in the areas of Marketing, Foreign Trade and Overseas Agencies from 1963 to 1992. He was Commercial Director for SERASA from 1992 to 1999; President of Infocred (international consulting firm based in Porto, Portugal) from 1999 to 2001; Country Director of TheoFinance in Canada in 2001; Coordinator of the consulting firm SCORE since 2002; appointed member of the Fiscal Council of Klabin S.A. in March 2005. 6. TADEU JOSÉ CONTRIN RIBEIRO Alternate member of the Fiscal Council of Aracruz Celulose S.A. since April 30, 2008. He was a career employee at Banco do Brasil for 30 years, where he served as Account Manager, Business Manager and Administrator at various BB agencies in São Paulo. He has also devoted time to various associations and cooperatives, having been Chairman of the Board of Directors of the Educational Cooperative of the City of São Paulo and member of the Fiscal Council of the Consumer Cooperative and FECOB (Federation of Consumer Cooperatives) for BB employees. He has a law degree from Mackenzie Presbyterian University in São Paulo and a Graduate Degree in Financial Business from FGV-RJ. He was born March 10, 1954. * 9 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.01 - EVENTS RELANTED TO DISTRIBUTION OF CAPITAL 1 - BASE EVENT 2 - DATE OF EVENT 3 - INDIVIDUALS & CORPORATIONS 4 - INSTITUCIONAL INVESTORS 5 - SHAREHOLDERS' AGREEMENT 6 - PREFERRED VOTING STOCK AGO/E 04/30/2009 21,072 222 No No 7 - CUMULATIVE PREFERRED SHARES 8 - DATES FROM THE LAST AGREEMENT OF SHAREHOLDERS 02/05/2003 STOCKS IN CIRCULATION IN THE MARKET 9 -STOCKS IN CIRCULATION IN THE MARKET COMMON STOCK PREFERRED STOCK TOTAL Yes 10 - AMOUNT (UNIT) 11 - PERCENTAGE 12 -AMOUNT (UNIT) 13 - PERCENTAGE 14 -AMOUNT (UNIT) 15 - PERCENTAGE 15,507,357 3.40 575,659,514 55.75 591,166,871 57.30 16 -PREFERRED STOCKS IN CIRCULATION IN THE MARKET 1 -Class 2 - AMOUNT (UNIT) 3 - PERCENTAGE PNA 27,959,802 100.00 PNB 547,702,712 99.70 Nationality 10 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.02 - STOCKHOLDER STRUCTURE OF THE SHAREHOLDERS WITH OVER 5% OF VOTING STOCK 1 - ITEM 2 - NAME 3 - TAXPAYER NO./CPF 4 - Nationalit 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 12 - DATE OF CAPITAL 13 - PARTICIPATES IN THE 14 - Stockholder AGREEMENT 6 - QU'TY (000) 7- % 8 - QU'TY (000) 9- % 10 - QU'TY (000) 11- % COMPOSITION OF SHAREHOLDERS 01 Newark Financial Inc. - B.V. Islands - 127,506 28.00 - - 127,506 12.35 04/30/2009 Yes 02 Votorantim Celulose Papel S.A. 60.643.228/0001-21 Brazilian SP 61,586 13.52 3 - 61,589 5.96 04/30/2009 Yes PREFERRED STOCK Class QU'TY(000) QU'TY(000) PNA 3 - TOTAL 3 - 03 Arapar S.A. 29.282.803/0001-68 Brazilian RJ 62,300 13.68 - - 62,300 6.03 04/30/2009 Yes 04 S. Teofilo Repr.Part. S.A. 03.214.652/0001-17 Brazilian SP 188,008 41.28 - - 188,008 18.21 04/30/2009 Yes 05 Northern Cross Investiments - American - - - 53,903 9.34 53,903 5.22- No No Ltd PREFERRED STOCK Class QU'TY(000) QU'TY(000) PNB 53,903 9.81 TOTAL 53,903 9.34 06 Wellington MGM Company - American - - - 52,625 9.12 52,625 5.09 No No PREFERRED STOCK Class QU'TY(000) QU'TY(000) PNB 52,625 9.58 TOTAL 52,625 9.12 11 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.02 - STOCKHOLDER STRUCTURE OF THE SHAREHOLDERS WITH OVER 5% OF VOTING STOCK 1 - ITEM 2 - NAME 3 - TAXPAYER NO./CPF 4 - Nationalit 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 12 - DATE OF CAPITAL 13 - PARTICIPATES IN THE AGREEMENT 14 - Stockholder 6 - QU'TY (000) 7 - % 8 - QU'TY (000) 9 - % 10 - QU'TY (000) 11 - % COMPOSITION OF SHAREHOLDERS 07 Caixa Prev. Func. Bco do 33.754.482/0001-24 Brazilian RJ - - 31,694 5.49 31,694 3.07 No No Brasil PREFERRED STOCK Class QU'TY(000) QU'TY(000) PNB 31,694 5.77 TOTAL 31,694 5.49 08 Capital World Investors - American - - - 31,905 5.53 31,905 3.09 No No PREFERRED STOCK Class QU'TY(000) QU'TY(000) PNB 31,905 5.81 TOTAL 31,905 5.53 09 Moise Yacoub Safra - Brazilian SP 1 - 42,806 7.42 42,807 4.15 No No PREFERRED STOCK Class QU'TY(000) QU'TY(000) PNA 13,868 49.60 PNB 28,938 5.27 TOTAL 42,806 7.42 10 Joseph Yacoub Safra - Brazilian SP - - 42,806 7.42 42,806 4.15 No No PREFERRED STOCK Class QU'TY(000) QU'TY(000) PNA 13,868 59.60 PNB 28,938 5.27 TOTAL 42,806 7.42 12 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.02 - STOCKHOLDER STRUCTURE OF THE SHAREHOLDERS WITH OVER 5% OF VOTING STOCK 1 - ITEM 2 - NAME 3 - TAXPAYER NO./CPF 4 - Nationalit 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 12 - DATE OF CAPITAL 13 - PARTICIPATES IN THE AGREEMENT 14 - Stockholder 6 - QU'TY (000) 7- % 8 - QU'TY (000) 9- % 10 - QU'TY (000) 11- % COMPOSITION OF SHAREHOLDERS 997 Treasuary Stock - - - 483 0.11 1,483 0.25 1,966 0.19 No PREFERRED STOCK Class QU'TY(000) QU'TY(000) PNB 1,483 0.27 TOTAL 1,483 0.27 998 Others 15,507 3.41 319,938 55.43 335,445 32.49 No PREFERRED STOCK Class QU'TY(000) QU'TY(000) PNA 218 0.80 PNB 319,720 58.22 TOTAL 319,938 55.43 999 Total 455,391 100.0 577,163 100.0 1,032,554 100.0 PREFERRED STOCK Class QU'TY(000) QU'TY(000) PNA 27,957 100.00 PNB 549,206 100.00 TOTAL 577,163 100.00 13 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 01 Newark Financial Inc. 04/30/2009 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7- % 8 - QU'TY 9- % 10 - QU'TY 11- % 0101 Votorantim Celulose S.A. 60.643.228/0001-21 Brazilian SP 50,000 100.00 50,000 100.00 0199 Total 50,000 100,00 50,000 100,00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 010101 Votorantim Celulose e Papel S.A. 04/30/2009 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7- % 8 - QU'TY 9- % 10 - QU'TY 11- % 01010101 Votorqantim Industriais S.A. 03.407.049/0001517 Brazilian SP 105,702,450 100.00 677 0.00 105,703,127 52.49 01010103 BNDES Participações S.A. - BNDESPAR 00.383.281/0001-09 Brazilian RJ - - 6,327,669 6.61 6,327,669 3.14 01010105 Board Member, Fiscal Council And Officer Brazilian - - 3,005 0 3,005 0 01010107 Others - - 89,327,613 93.39 89,327,613 44.37 01010199 Total 105,702,452 100.000 95,658,964 100.00 201,361,414 100,00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 010101010304 Votorantim Industriais S/A 04/30/2009 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7- % 8 - QU'TY 9- % 10 - QU'TY 11- % 01010101030401 Votorantim Participações S.a. 61.082.582/0001-97 Brazilian SP 11,165,582.998 100.00 - - 11,165,582.998 100.00 01010101030402 José Roberto Ermírio de Moraes 029.080.178-81 Brazilian SP 1 0.00 - - 1 0.00 01010101030403 Fábio Ermirio de Moraes Brazilian SP 1 0.00 - - 1 0.00 01010101030499 Total 11,165,583.000 100.00 - - 11,165,583.000 100.00 14 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 01010101 Votorqantim Participações S.A. 04/30/2009 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 0101010101 Hejoassu Administração Ltda 61.194.148/0001-07 Brazilian SP 5,304,772,481 98.60 5,304,772,481 98.60 0101001102 Neyde Ugolini de Moraes Brazilian SP 19,026,623 0.35 19,026,623 0.35 0101001103 Antonio Ermírio de Moraes 004.806.578-15 Brazilian SP 19,026,623 0.35 19,026,623 0.35 0101001104 Ermírio Pereira de Moraes 499.217.118-49 Brazilian SP 19,026,623 0.35 19,026,623 0.35 0101001105 Maria Helena Moraes Scripilliti 174.502.828-52 Brazilian SP 19,026,623 0.35 19,026,623 0.35 0101010199 Total 5,380,878,973 100.00 5,380,878,973 100.00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 0101010103 Hejoassu Administração Ltda 04/30/2009 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 010101010301 JEMF Participações S.A. 05.062.394/0001-26 Brazilian SP 400,000 25.00 400,000 25.00 010101010302 AEM Participações S.A. 05.062.403/0001-89 Brazilian SP 400,000 25.00 400,000 25.00 010101010303 ERMAN Participações S.A. 05.062.376/0001-44 Brazilian SP 400,000 25.00 400,000 25.00 010101010304 MRC Participações S.A. 05.062.355/0001-29 Brazilian RJ 400,000 25.00 400,000 25.00 010101010399 Total Brazilian SP 1,600,000 100.00 1,600,000 100.00 15 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 010101010302 AEM Participações S.A. 04/30/2009 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101030201 Antônio Ermírio de Moraes Brazilian SP 684,729,100 100.00 0,00 0.00 684,729,100 100.00 01010101030202 JEMFParticipações S.A 05.062.394/0001-26 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101030203 ERMAN Participações S.A. 05.062.376/0001-44 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101030204 MRC Participações S.A. 05.062.355/0001-29 Brazilian SP 0,00 0.00 300 33.34 300 0.00 01010101030299 Total 684,729,100 100.00 900 100.00 684,730,000 100.00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 01010101031 JEMF Participações S.A. 04/30/2009 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101031101 José Ermírio de Moraes Neto Brazilian SP 228,243.033 33.33 - - 228,243.033 33.33 01010101031102 José Roberto Ermírio de Moraes 029.080.178-81 Brazilian SP 228,243.033 33.33 - - 228,243.033 33.33 01010101031103 Neide Helena de Moraes Brazilian SP 228,243.034 33.34 - - 228,243.034 33.34 01010101031104 AEM Participações S.A 05.062.403/0001-89 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101031105 ERMAN Participações S.A. 05.062.376/0001-44 Brazilian SP 0,00 0.00 300 33.34 300 0.00 01010101031106 MRC Participações S.A. 05.062.355/0001-29 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101031199 Total 684,729.100 100.00 900 100.00 684,730.000 100.00 16 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 010101010303 ERMAN Participações S.A. 04/30/2009 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101030301 Ermírio Pereira de Moraes Brazilian SP 684,729,100 100.00 0,00 0.00 684,729,100 100.00 01010101030302 JEMF Participações S.A 05.062.394/0001-26 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101030303 AEM Participações S.A 05.062.403/0001-89 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101030304 MRC Participações S.A. 05.062.355/0001-29 Brazilian SP 0,00 0.00 300 33.34 300 0.00 01010101030399 Total 684,729,100 100.00 900 100.00 684,730,000 100.00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 010101010304 MRC Participações S.A. 04/30/2009 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101030401 Maria Helena de Moraes S. Noschese Brazilian SP 684,729,100 100.00 0,00 0.00 684,729,100 100.00 01010101030402 JEMF Participações S.A 05.062.394/0001-26 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101030403 AEM Participações S.A 05.062.403/0001-89 Brazilian SP 0,00 0.00 300 33.33 300 0.00 01010101030404 ERMAN Participações S.A. 05.062.376/0001-44 Brazilian SP 0,00 0.00 300 33.34 300 0.00 01010101030499 Total 684,729,100 100.00 900 100.00 684,730,000 100.00 17 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 010101010303 BNDES Participações S.A. 04/30/2009 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101030301 Banco Nacional Desenv. Econ. Social- 33.657.248/0001-89 Brazilian RJ 1 100.00 0,00 0.00 1 100.00 BNDES 01010101030399 Total 1 100.00 900 100.00 1 100.00 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 010101010304 Banco Nacional Desenv. Econ. Social- BNDES 04/30/2009 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 01010101030401 União Federal Brazilian DF 6,273,711.452 100.00 0,00 0.00 6,273,711.452 100.00 01010101030499 Total 6,273,711.452 100.00 0,00 0.00 6,273,711.452 100.00 18 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.03 - DISTRIBUTION OF REGISTERED CORPORATE CAPITAL OF CONTROLLING COMPANIES DOWN TO INDIVIDUAL LEVEL 1 - ITEM 02 - NAME OF THE HOLDING COMPANY/ INVESTOR 2 - DATE OF CAPITAL COMPOSITION 03 Arapar S.A. 04/30/2009 1 - ITEM 2 - NAME 3 - TAXPAYER NO. 4 - NATIONALITY 5 - STATE COMMON STOCK PREFERRED STOCK TOTAL SHARES 6 - QU'TY 7 - % 8 - QU'TY 9 - % 10 - QU'TY 11 - % 0301 Votorantim Celulose e Papel S.A. 60.643.228/0001-21 Brazilian SP 915,508,707 100.00 239,945,340 100.00 1,155,454.047 100.00 0399 Total - - - 915,508,707 100.00 239,945,340 100.00 1,155,454.047 100.00 030201999 Total - - - 23,065,315 100.00 8,104,030 100.00 31,169,345 100.00 1 - ITEM 02 - Name of THE holding company/ investor 2 - DATE OF CAPITAL COMPOSITION 0303 São Teófilo Repres. Participações S.A. 04/30/2009 1 - ITEM 2 - NAME 2 - TAXPAYER NO./CPF 3 - NATIONALITY 4 - STATE 5 - COMMON STOCK 6 - PREFERRED STOCK 7 - TOTAL SHARES 6 - QU'TY 7- % 8 - QU'TY 9- % 10 - QU'TY % 0303001 Votorantim Celulose e Papel S.A. 60.643.228/0001-21 Brazilian SP 65,903,656 100.00 64,508,844 100.00 130,412,500 100.00 0303999 Total - - - 65,903,656 100.00 64,508,844 100.00 130,412,500 100.00 19 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01 - BREAKDOWN OF THE PAID IN CAPITAL 1 - DATE OF LAST CHANGE : 04/24/2007 2 -ITEM 3 - TYPE OF SHARE 5 - PAR VALUE 6 - NUMBER OF SHARES (000) 7 - SUBSCRIBED (R$  8 - PAID-UP (R$  01 Commom - Nominative Stock NONE 455,391 1,266,551 1,266,551 03 Class A Preferred - Nominative Stock NONE 38,022 105,583 105,583 04 Class B Preferred - Nominative Stock NONE 539,141 1,499,647 1,499,647 99 Total 1,032,554 2,871,781 2,871,781 04.02 - CHANGES IN THE PAID-IN CAPITAL IN THE LAST THREE YEARS 1 -ITEM 2 - DATE 3 - PAID-IN CAPITAL CHANGES IN THE PAID-IN CAPITAL (R$ 000) 4 - AMOUNT (R$ 000) 6 - NOTES 01 04/24/2007 2,871,781 1,017,275 RESERVES OF PROFIT 04.04 - AUTHORIZED CAPITAL 1 - NUMBER OF SHARES (000 ) 2 - AMOUNT (R$ 000) 2 - DATE 1,032,554 5,000,000 04/30/2008 20 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 05.01 - TREASURY STOCK 1 - ITEM 2 - TYPE 3 - CLSS 3- MEETING 4 - ACQUIS'N PERIOD 6 - TO BE BUY-BACK 7 - AMOUNT TO BE 8 - Nº. ALREADY 9- AMOUNT ALREADY (000) DISBURSED (R$ 000) BOUGHT-BACK (000) DISBURSED (R$ 000) 01 COMMON 08/22/1980 02/17/1982 483 198 483 198 02 PREFERRED A 08/22/1980 02/17/1982 36 15 36 15 03 PREFERRED B 08/22/1980 02/17/1982 9 1 9 1 04 COMMON 12/10/1997 02/10/1998 1,116 0 0 0 05 PREFERRED A 12/10/1997 02/10/1998 304 0 0 0 06 PREFERRED B 12/10/1997 02/10/1998 47,142 0 14,483 22,276 07 COMMON 03/10/1998 06/10/1998 1,116 0 0 0 08 PREFERRED A 03/10/1998 06/10/1998 304 0 0 0 09 PREFERRED B 03/10/1998 06/10/1998 32,659 0 7,455 11,835 10 COMMON 06/24/1998 09/24/1998 1,116 0 0 0 11 PREFERRED A 06/24/1998 09/24/1998 304 0 0 0 12 PREFERRED B 06/24/1998 09/24/1998 27,984 0 6,288 5,580 13 COMMON 09/25/1998 12/23/1998 1,116 0 0 0 14 PREFERRED A 09/25/1998 12/23/1998 304 0 0 0 15 PREFERRED B 09/25/1998 12/23/1998 18,840 0 0 0 16 COMMON 10/24/2000 01/25/2001 1,116 0 0 0 17 PREFERRED A 10/24/2000 01/25/2001 289 0 0 0 18 PREFERRED B 10/24/2000 01/25/2001 19,112 0 17,095 44,230 19 PREFERRED B 04/29/2003 06/03/2003 4 9 4 9 20 PREFERRED B 06/03/2005 06/02/2006 15,000 0 0 0 21 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.01 - DIVIDENDS AND INTEREST ON CAPITAL PAID IN THE LAST THREE YEARS 1 -ITEM 2 - TYPE APPROVAL OF 5 - END OF 6- NET 7 - AMOUNT 8 - TYPE OF 9 - CLASS 10 - AMOUNT 11 - BEGINNING OF DISTRIBUTION FISCAL PROFIT PER SHARE SHARE TOTAL THE PAYMENT YEAR (R$ 000) (R$ ) (R$ 000) 3 - MEETING 4 - DATE 01 INTEREST ON STOCKHOLDERS EQUITY RD 06/20/2008 12/31/2008 0,0663967404 COMMON 30,204 07/16/2008 02 INTEREST ON STOCKHOLDERS EQUITY RD 06/20/2008 12/31/2008 0,0730364144 PREFERRED A 2,042 07/16/2008 03 INTEREST ON STOCKHOLDERS EQUITY RD 06/20/2008 12/31/2008 0,0730364144 PREFERRED B 40,004 07/16/2008 19 INTEREST ON STOCKHOLDERS EQUITY RD 04/19/2005 12/31/2005 1,177,534 0,0744299529 COMMON 33,859 05/13/2005 20 INTEREST ON STOCKHOLDERS EQUITY RD 04/19/2005 12/31/2005 1,177,534 0,0818729481 PREFERRED A 3,113 05/13/2005 21 INTEREST ON STOCKHOLDERS EQUITY RD 04/19/2005 12/31/2005 1,177,534 0,0818729481 PREFERRED B 44,028 05/13/2005 22 INTEREST ON STOCKHOLDERS EQUITY RD 05/19/2005 12/31/2005 1,177,534 0,0394203083 COMMON 17,933 06/13/2005 23 INTEREST ON STOCKHOLDERS EQUITY RD 05/19/2005 12/31/2005 1,177,534 0,0433623392 PREFERRED A 1,649 06/13/2005 24 INTEREST ON STOCKHOLDERS EQUITY RD 05/19/2005 12/31/2005 1,177,534 0,0433623392 PREFERRED B 23,319 06/13/2005 25 INTEREST ON STOCKHOLDERS EQUITY RD 06/20/2005 12/31/2005 1,177,534 0,0257288726 COMMON 11,704 07/13/2005 26 INTEREST ON STOCKHOLDERS EQUITY RD 06/20/2005 12/31/2005 1,177,534 0,0283017599 PREFERRED A 1,076 07/13/2005 27 INTEREST ON STOCKHOLDERS EQUITY RD 06/20/2005 12/31/2005 1,177,534 0,0283017599 PREFERRED B 15,220 07/13/2005 28 INTEREST ON STOCKHOLDERS EQUITY RD 12/20/2005 12/31/2005 1,177,534 0,1551248412 COMMON 70,567 01/13/2006 29 INTEREST ON STOCKHOLDERS EQUITY RD 12/20/2005 12/31/2005 1,177,534 0,1706373253 PREFERRED A 6,488 01/13/2006 30 INTEREST ON STOCKHOLDERS EQUITY RD 12/20/2005 12/31/2005 1,177,534 0,1706373253 PREFERRED B 91,745 01/13/2006 31 INTEREST ON STOCKHOLDERS EQUITY AGO / E 04/28/2006 12/31/2005 1,177,534 0,1378479039 COMMON 62,708 05/15/2006 32 INTEREST ON STOCKHOLDERS EQUITY AGO / E 04/28/2006 12/31/2005 1,177,534 0,1516326943 PREFERRED A 5,765 05/15/2006 33 INTEREST ON STOCKHOLDERS EQUITY AGO / E 04/28/2006 12/31/2005 1,177,534 0,1516326943 PREFERRED B 81,527 05/15/2006 34 INTEREST ON STOCKHOLDERS EQUITY RD 03/23/2006 12/31/2006 0 0,0817897563 COMMON 37,207 04/13/2006 35 INTEREST ON STOCKHOLDERS EQUITY RD 03/23/2006 12/31/2006 0 0,0899687319 PREFERRED A 3,421 04/13/2006 36 INTEREST ON STOCKHOLDERS EQUITY RD 03/23/2006 12/31/2006 0 0,0899687319 PREFERRED B 48,372 04/13/2006 37 INTEREST ON STOCKHOLDERS EQUITY RD 06/20/2006 12/31/2006 0 0,0680049659 COMMON 30,936 07/13/2006 38 INTEREST ON STOCKHOLDERS EQUITY RD 06/20/2006 12/31/2006 0 0,0748054625 PREFERRED A 2,844 07/13/2006 39 INTEREST ON STOCKHOLDERS EQUITY RD 06/20/2006 12/31/2006 0 0,0748054625 PREFERRED B 40,220 07/13/2006 40 INTEREST ON STOCKHOLDERS EQUITY RD 09/19/2009 12/31/2006 0 0,0735188821 COMMON 33,444 10/10/2006 41 INTEREST ON STOCKHOLDERS EQUITY RD 09/19/2009 12/31/2006 0 0,0807077028 PREFERRED A 3,074 10/10/2006 42 INTEREST ON STOCKHOLDERS EQUITY RD 09/19/2009 12/31/2006 0 0,0807077028 PREFERRED B 43,482 10/10/2006 43 INTEREST ON STOCKHOLDERS EQUITY RD 12/22/2006 12/31/2006 0 0,6892395194 COMMON 31,354 01/11/2007 44 INTEREST ON STOCKHOLDERS EQUITY RD 12/22/2006 12/31/2006 0 0,7581634713 PREFERRED A 2,878 01/11/2007 45 INTEREST ON STOCKHOLDERS EQUITY RD 12/22/2006 12/31/2006 0 0,7581634713 PREFERRED B 40,768 01/11/2007 46 INTEREST ON STOCKHOLDERS EQUITY RD 03/21/2007 12/31/2007 0 0,6157206374 COMMON 28,010 04/17/2007 47 INTEREST ON STOCKHOLDERS EQUITY RD 03/21/2007 12/31/2007 0 0,6772927011 PREFERRED A 2,571 04/17/2007 22 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.01 - DIVIDENDS AND INTEREST ON CAPITAL PAID IN THE LAST THREE YEARS 1 -ITEM 2 - TYPE APPROVAL OF 5 - END OF 6- NET 7 - AMOUNT 8 - TYPE OF 9 - CLASS 10 - AMOUNT 11 - BEGINNING OF DISTRIBUTION FISCAL PROFIT PER SHARE SHARE TOTAL THE PAYMENT YEAR (R$ 000) (R$ ) (R$ 000) 3 - MEETING 4 - DATE 48 INTEREST ON STOCKHOLDERS EQUITY RD 03/21/2007 12/31/2007 0 0,6772927011 PREFERRED B 36,419 04/17/2007 49 DIVIDENDS AGO/E 04/24/2007 12/31/2006 1,148,333 0,1534706663 COMMON 69,815 05/15/2007 50 DIVIDENDS AGO/E 04/24/2007 12/31/2006 1,148,333 0,1688177330 PREFERRED A 6,409 05/15/2007 51 DIVIDENDS AGO/E 04/24/2007 12/31/2006 1,148,333 0,1688177330 PREFERRED B 90,776 05/15/2007 52 INTEREST ON STOCKHOLDERS EQUITY RD 06/19/2007 12/31/2007 0 0,0707619240 COMMON 32,190 07/11/2007 53 INTEREST ON STOCKHOLDERS EQUITY RD 06/19/2007 12/31/2007 0 0,0778381164 PREFERRED A 2,955 07/11/2007 54 INTEREST ON STOCKHOLDERS EQUITY RD 06/19/2007 12/31/2007 0 0,0778381164 PREFERRED B 41,855 07/11/2007 55 INTEREST ON STOCKHOLDERS EQUITY RD 09/18/2007 12/31/2007 0 0,6984293796 COMMON 31,772 10/17/2007 56 INTEREST ON STOCKHOLDERS EQUITY RD 09/18/2007 12/31/2007 0 0,7682723176 PREFERRED A 2,916 10/17/2007 57 INTEREST ON STOCKHOLDERS EQUITY RD 09/18/2007 12/31/2007 0 0,7682723176 PREFERRED B 41,312 10/17/2007 58 INTEREST ON STOCKHOLDERS EQUITY RD 12/21/2007 12/31/2007 0 0,0725079974 COMMON 32,984 01/16/2008 59 INTEREST ON STOCKHOLDERS EQUITY RD 12/21/2007 12/31/2007 0 0,0797587972 PREFERRED A 2,230 01/16/2008 60 INTEREST ON STOCKHOLDERS EQUITY RD 12/21/2007 12/31/2007 0 0,0797587972 PREFERRED B 43,686 01/16/2008 61 INTEREST ON STOCKHOLDERS EQUITY RD 03/18/2008 12/31/2008 0 0,0643290218 COMMON 29,264 04/16/2008 62 INTEREST ON STOCKHOLDERS EQUITY RD 03/18/2008 12/31/2008 0 0,0707619240 PREFERRED A 1,978 04/16/2008 64 DIVIDENDS AGO/E 0430/2008 12/31/2007 1,020,617 0,1837972052 COMMON 83,611 05/14/2008 65 DIVIDENDS AGO/E 0430/2008 12/31/2007 1,020,617 0,2021769257 PREFERRED A 5,652 05/14/2008 66 DIVIDENDS AGO/E 0430/2008 12/31/2007 1,020,617 0,2021769257 PREFERRED B 110,737 05/14/2008 23 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.03 - STATUTORY DISPOSITION OF CAPITAL 1 - ITEM 2 - TYPE 3 - SHARE 4 - CAPITAL 5 - CONVERTIBLE 6 - CONVERTS 7 - VOTING 8- TAG 9 - PRIORITY IN 10 - PREMIUM 11 - TYPE OF 12 - DIVIDEND 13 - R$ / SHARE 14 - CUMULATIVE 15 - PRIORITY 16 - MADE OF SHARE CLASS % IN RIGHTs ALONG THE REFUND DIVIDEND % CALCULATIO % OF CAPITAL NS ON 01 PA A 3.69 YES PNB NO YES NO Minimum 6.00 NO YES SHARE CAPITAL 02 PB B 52.21 NO NO YES NO 10% HIGH CN NO NO NET PROFIT 03 CN 44.10 NO FULL 80.00 NO NO NO NO NET PROFIT 06.04 - STATUTORY CHANGE 1 - LAST STATUTORY CHANGE 2 - OBLIGATORY DIVIDEND (% Profit) 04/24/2007 25,00 24 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 07.01 - COMPANSATION AND PARTICIPATIONS OF OFFICERS 1 - OFFICER SHARING PROFIT 2 - COMPANSATION OF OFFICERS (R$ 000) 3 - PERIOD NO 10,446 Year 07.02 - PARTICIPATIONS AND CONTRIBUITIONS IN THE LAST THREE YEARS 1 - ITEM 2 - PARTICIPATIONS & CONTRIBUITIONS 3 - LAST FISCALYEAR ENDED R$000) 4 - PRECEDING FISCAL YEAR ENDED (R$000) 5 - SECOND PRECEDONG FISCAL YEAR ENDED (R$000) 12/31/2008 12/31/2007 12/31/2006 01 PARTICIPATIONS -DEBENTURISTS 02 PARTICIPATIONS - EMPLOYEES 03 PARTICIPATIONS - MANAGEMENT 04 PARTICIPATIONS - OTHER 05 CONTRIBUTIONS - ASSISTANCE FUND 06 CONTRIBUTIONS - PENSION FUND 7,207 6,573 6,107 07 OTHER - CONTRIBUTIONS 08 NET PROFIT FOR THE YEAR 1,020,617 1,148,333 09 NET LOSS FOR THE YEAR (4,270,575) 25 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 07.03 - PARTICIPATIONS IN THE SUBSIDIARIES 1 - ITEM 2 - COMPANY NAME SUBSIDIARIES 3 - TAXPAYER No. 4 - CLASSIFICATION 5 - INTEREST IN 6 - CONTROLLING 7 - TYPE OF COMPANY SUBSIDIARIES STOCKHOLDERS CAPITAL - % EQUITY % 01 ARACRUZ TRADING S.A OPEN CONTROLLED 100.00 0.56 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER 02 ARACRUZ CELULOSE (USA) INC. OPEN CONTROLLED 100.00 0.28 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER 03 MUCURI AGROFLORESTAL S.A 28.163.251/0001-06 OPEN CONTROLLED 100.00 1.66 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER 04 PORTOCEL TERMINAL ESPECIALIZADO 28.497.394/0001-54 OPEN CONTROLLED 51.00 0.02 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER DE BARRA DO RIACHO 05 ARACRUZ PRODUTOS DE MADEIRA S.A. 01.739.871/0001-94 OPEN CONTROLLED 33.33 0.48 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER 06 VERACEL CELULOSE S.A. 40.551.996/0002-29 OPEN CONTROLLED 50.00 19.76 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER 07 ARACRUZ TRADING INTERNATIONAL LTD OPEN CONTROLLED 100.00 26.35 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER 08 ARA PULP COM. IMPOR. EXPOR. OPEN CONTROLLED 100.00 0.08 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER UNIPESSOAL LTD. 09 RIOCELL TRADE S.A. OPEN CONTROLLED 100.00 0.05 COMPANY COMMERCIAL, INDUSTRIAL AND OTHER 08.01 - CHARACTERISTICS OF PUBLIC OR PRIVATE DEBENTURE ISSUES ANYTHING TO INFORM 26 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 09.01 - HISTORICAL OVERVIEW OF THE COMPANY THE COMPANY Aracruz Florestal S.A. (AFSA), our predecessor, was organized and established as a joint stock corporation under Brazilian law in 1967. Its stated corporate purpose (object) was the planting of eucalyptus forests. AFSA became a subsidiary of Aracruz in 1972 when Aracruz was organized and established and, on July 20, 1993, AFSA was merged upstream into Aracruz. We began pulp production operations in September 1978, using a single production unit (Mill A), with rated production capacity of approximately 400,000 tons of pulp per year. At the beginning of 1991, we completed an expansion plan known as the 1991 Expansion Plan, which added a second production unit (Mill B), upping the rated capacity of the Barra do Riacho Unit to around 1,025,000 tons per year. In 1994, we increased our effective production capacity to 1,070,000 tons, by means of an enhancement system and gains in productivity. From December 1995 through December 1998 we implemented our Modernization Project, which increased the rated capacity of the Barra do Riacho Unit to 1,240,000 tons per year and bolstered our production efficiency. In June 2000, our Board of Directors approved a new expansion plan involving increasing the rated capacity of the Barra do Riacho Unit by another 700,000 tons per year. This was known as the Mill C Expansion Project, which involved adding a new pulp line and making modifications in the Units existing equipment in order to enhance even further our cost-benefit ratio. Construction work began in the second half of 2000 and the mill began its operations at the end of May 2002, reaching full capacity in 2003. The production volume resulting from the Mill C Expansion Project required the Company to increase its forest base to the tune of roughly 65,200 hectares of eucalyptus trees. To meet this demand, in June 2000 Aracruz acquired Terra Plana Agropecuária Ltda., a company whose assets consisted of 19,000 hectares of land suitable for planting eucalyptus trees. Between July of 2000 and December 31, 2001, the Company acquired another 44,000 hectares or so of additional land through a series of separate operations. Moreover, in September 2002, Bahia Sul (presently named Suzano Papel e Celulose) and the Company joined forces with Companhia Vale do Rio Doce (now named Vale) and its wholly-owned subsidiary, Florestas Rio Doce S/A, for acquisition of additional forest assets by Bahia Sul and Aracruz on a 50-50 basis. Such assets consisted of around 40,000 hectares of lands and eucalyptus forests. The Company also signed a wood supply contract for a three-year period with Veracel, the purpose of which was to supply a total quantity of up to 3.85 million cubic meters of wood for the Mill C Expansion Project through to the time the new trees reach maturity for felling. During 2004 we managed to obtain roughly 62% of our requirements for wood fiber from our own eucalyptus forests. In 2005, 2006 and 2007, we reached marks of approximately 90%, 91% and 86%, respectively, of our demand for wood from our own eucalyptus forests, due to the increasing amount of wood from the Forest Producer Program, in accordance with Aracruzs long-term planning for wood supply. In December 2005 our Board of Directors approved another investment in the Barra do Riacho United, known as the Barra do Riacho Optimization project. This project will enhance the technology and performance of the pulp production process, introducing flexibility to adapt the pulp to different market requirements. Such improvements will be carried out through modification and/or replacement of equipment in Mills A, B and C, leading to a substantial rise in rate capacity of 200,000 tons per year. The investment in the unit has been tagged at US$ 239 million, of which US$ 199 million was disbursed through 2007 and US$ 40 million was disbursed in 2008, with 80% of the items being produced in Brazil and 20% imported. The 200,000 tons per year in additional capacity should be achieved in 2009. 27 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 09.01 - HISTORICAL OVERVIEW OF THE COMPANY Portocel We own 51% of Portocel Terminal Especializado de Barra do Riacho S.A., a company that has operated the port terminal at Barra do Riacho since January 1985. The remaining share of the capital stock, equivalent to 49% of Portocel, is held by Celulose Nipo Brasileira S.A - CENIBRA, another pulp producer and one of our competitors. Since privatization of the port terminal in 1985 through 2007, Portocel increased its storage capacity from 45,000 to 217,000 tons. At Portocel, two new berths entered into operation for handling finished products (wood and pulp) and increase of the load displacement to 12.5 meters has been confirmed. With this increase, the terminal can now maximize the shipping capacity of all types of specialized ships in transporting forest products, which will permit significant improvements and flexibility in contracting freight. In January 2008 operations began at the third ship mooring berth. This step consolidates the terminal expansion project and capacity has now been increased by 40%. The expansion project began in 2007 and involved the revamping of the entire terminal infrastructure in order to adapt it to future challenges. Cargo handling capacity has been boosted from 11.4 to 14 million tons per year. Aracruz Produtos de Madeira In 1998, we acquired the entire stake held by Gutchess International Inc. in Tecflor Industrial S.A. [currently known as Aracruz Produtos de Madeira S.A. (APM)], a joint venture between Gutchess International Inc. and Aracruz that was created in 1997 to manufacture solid wood products. In October 2004, we sold two thirds of our shares in APM to Weyerhaeuser do Brasil Participações Ltda., a subsidiary of the Weyerhaeuser Corporation. The domestic sales policy of APM remained unaltered and its international sales continue to be carried out by Weyerhaeuser. At present, we own one third of the shares issued by APM. Veracel On October 10, 2000, we acquired a 45% stake in Veracel, a joint venture whose purpose is to plant eucalyptus trees and build a pulp plant. On January 31, 2003, the Company acquired yet another share in Veracel, corresponding to 5% of its capital stock, thus increasing our total share to 50%. The other 50% of Veracels capital stock is owned by Stora Enso OYJ ("Stora Enso"). Veracel grows eucalyptus trees in the State of Bahia, which diversifies our sources of wood supply for the Barra do Riacho Unit. In May 2003, the Company and its joint venture partner invested a further US$ 940 million in Veracel, in order to build a mill capable of turning out 900,000 tons of pulp (Veracel Mill) for manufacture of BEKP in the State of Bahia. Construction of this mill began in the second half of 2003 and operations started up in May 2005. Total amount budgeted for the project was US$ 1.30 billion. All told, the Veracel pulp mill, from the keystone to start up of operations in May 2005, took 22 months to conclude. The Veracel mill has the lowest production cost in the world for bleached eucalyptus pulp, due to the modern equipment employed, the short average radius of nearby forestry operations (just 50 km) and the high productivity of the forests. It is one of the largest single-line pulp production installations of this type in the entire world. Besides the leading-edge equipment, the project uses control systems and other procedures that preserve the quality of the environment. Owing to its location  far from major cities  the Veracel mill has contributed to creation of jobs and income in a region where there are few other employment opportunities. 28 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 09.01 - HISTORICAL OVERVIEW OF THE COMPANY Through the end of 2008, about 70% of the forest base required to double production at Veracel should be acquired. The new line will have capacity to turn out 1.4 million tons of pulp per year, which will increase the units annual rated capacity to 2.3 million tons (50% for each one of the partners, Aracruz and Stora Enso). Veracel II Project  In 2008, the investment outlays related to the purchase of land and development of forests for expansion the Veracel Mill in Bahia totaled R$ 58 million (50% being Aracruzs share). Even so, together with its partner Stora Enso, decided to postpone plans to expand the plant for at least one year. Guaíba Unit On May 30, 2003, the Company acquired from Klabin S.A the entire capital stock of Riocell S.A. ("Riocell"), a major producer of BEKP, for a purchase price of US$ 567 million. Riocell was the owner and operator of a mill ("Riocell Mill) with capacity for producing approximately 400,000 tons per year. It also owned roughly 40,000 hectares planted with eucalyptus trees in the State of Rio Grande do Sul. On January 7, 2004, Riocell was merged upstream into the Company and the Riocell Mill and respective forest assets are presently operated as the Companys Guaíba Unit. On September 15, 2004, the Company announced its project for Optimization of the Guaíba Unit. The systems involved in modernizing the unit began operating in November 2005, just as planned, and also achieved their performance goals. The Optimization project permitted additional production of 30,000 tons in 2006, increasing the units rated capacity to 430,000 tons per year. In June 2006, the Company disclosed that preliminary studies were concluded with respect to the feasibility of future expansion of the units production capacity by roughly 1.3 million tons per year, which would up the plants total capacity to around 1.8 million tons per year between the years 2010 and 2015. In June 2007, environmental impact studies were concluded and in March 2008 the preliminary environmental license for expansion of the Guaíba Units production capacity to 1.8 million tons per year was issued. On April 15, 2008, Aracruz announced that its Board of Directors had approved expansion of the Guaíba Unit. Work began in the second half of 2008 but, due to the global economic crisis that directly affect the pulp market and the need to preserve the Companys liquidity, the Board temporarily suspended expansion of the unit. Aracruz is sticking with its intention to continue investing in the project as soon as market conditions permit. Wood logistics The maritime means of transporting wood accounted for the hauling of 1.3 million m³ of wood, which meant reduction of 52 thousand truck trips, thus contributing mightily to reduction of traffic on BR-101 in the section where Aracruz carries out its forest operations. In July 2007, the Company beat its record for wood transported in a single month, setting the mark of 749 thousand m³. Our commitment to sustainable development has guided our practices of managing the planting of eucalyptus trees and preserving native ecosystems at the same time. The environmental practices adopted at the mills are likewise continually being enhanced. Our social responsibility is reflected, among other aspects, in the significant program for social action that is being developed in the communities where the Company operates. 29 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 09.01 - HISTORICAL OVERVIEW OF THE COMPANY Ownership of Aracruz is exercised by the Safra, Lorentzen and Votorantim groups (28% of the voting capital for each one), as well as by the Brazilian Development Bank (BNDES - Banco Nacional de Desenvolvimento Econômico e Social), which has 12.5% . The Companys preferred shares, accounting for 56% of the total capital, are traded on the São Paulo, New York and Madrid stock exchanges. Aracruz is the only forestry company in the entire world that was listed on the Dow Jones World Sustainability Index for 2007, an important recognition at the international level of the seriousness of the Companys practices. It is also listed on the São Paulo Stock Exchange (BOVESPA) Business Sustainability Index. *** 30 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 09.02  CHARACTERISTICS OF THE COMPANYS INDUSTRY The worlds economy is facing its worst crisis in many decades. The loss of confidence that has disseminated throughout the market and the reduced availability of credit have depressed global economic activity, hurting investors, companies and consumers. With the cutback in demand in all sectors of the economy, the pulp and paper industry has been severely affected, as have commodities in general. In this context, world-wide demand for printing and writing paper posted a drop of 5.5% in 2008, chiefly in the biggest consumer markets  the United States, Europe and Japan. The global pulp market, which until mid-2008 was performing well, underwent a steep decline in the last quarter of the year. After growing 5% in the first half of the year, the worlds demand for pulp retreated considerably in the second half, winding up the year with a dip of 0.9% . The most common perception at the moment is that the United States, which has announced a huge economic stimulus package, will come out of its recession between mid-2009 and year-end, thus contributing to stabilization and growth in other regions. This scenario, associated with the cuts in existing capacities and the postponement or cancellation of new projects, should manage to put the brakes on the deterioration in the equilibrium between supply and demand, perhaps even resulting in an improved scenario for the pulp and paper industry in 2009. EVOLUTION OF INVENTORIES In thousands of tons Aracruz Group 454 396 537 World-wide inventories 1,086 1,165 1,846 EVOLUTION OF SALES In thousands of tons Aracruz Celulose 2,557 2,576 2,448 Aracruz Group 3,012 3,100 2,916 EVOLUTION OF PRICES In US$ (FOB) / ton Aracruz Celulose 390 470 554 Aracruz Group 542 583 626 31 * FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 10.01 - PRODUCTS AND SERVICES OFFERED 1 - ITEM 2 - MAIN PRODUCTS AND/OR SERVICES OFFERED 3 - NET REVENUES 01 Bleached Eucalyptus Pulp 100.00% 10.02 - RAW MATERIALS AND SUPPLIERS ITEM 1 - RAW MATERIAL IMPORTS AVAILABLE SUPPLIER 2 - 3 - AMOUNT 4 - DOMESTIC 5 - FOREIGN 6 - NAME 7 - TYPE 8 - % SUPPLIED Y/N (R$ 000) MARKET MARKET 01 WOOD N Y Y OWN PRODUCTION 5 16.52 (EUCALYPTUS) 02 CHLORATE OF N Y Y CANEXUS QUIMICA BRASIL LTDA 0 4.28 SODIUM 03 CAUSTIC SODA N Y Y CANEXUS QUIMICA BRASIL LTDA 0 3.09 04 NATURAL GAS N Y Y PETROBRÁS DISTRIBUIDORA S.A. 0 1.99 05 FUEL OIL DIESEL N Y Y PETROBRÁS DISTRIBUIDORA S.A. 0 1.59 SUPPLIER TYPE: 0 NOT RELATED PARTY 5 COMPANY OWNED BY THE MAJOR SHAREHOLDER 10.03 - MAIN CUSTOMERS BY PRODUCTS 1 - ITEM 2 - ITEM 3 - PRODUCT / CLIENT 4 - NET REVENUES 001 Bleached eucaliptus pulp 001 002 Aracruz Trading International 91.29% 32 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 11.01 - PRODUCTION PROCESS The Company produced bleached eucalyptus pulp using the ECF (Elementary Chlorine Free) process, which is employed internationally for the manufacture of high quality papers of several different types and uses, such as sanitary tissue, printing and writing paper, photographic paper, digital and decorative paper, etc. The Companys mills incorporate modern technology and in 2007 they turned out a total of 2,132,488 tons of pulp, in order to completely satisfy the quality requirements of the domestic and international markets. WOOD HANDLING The preparation of the wood is carried out in nine principal lines using the following equipment: Overhead traveling cranes for receiving and feeding the wood (03), Tree trunk receiving tables (09), Wood bark shavers (02), Pickers which transform the trunks into chips for boiling (09), Vibrating sifters that sort and classify the wood chips (09), Bark pickers for the Auxiliary Boilers (04). The portions accepted from the sifters are hauled by conveyer belts to the chip storage area: two piles of open air chips and three silos that feed three Continuous Digesters. The rejects join the picked barks and are transported to the biomass piles that feed the Auxiliary Boilers as fuel. PULP LINES The chips from the piles feed three Continuous Digesters [Kvaerner (2) and Andritz (1) technologies], where they are boiled under determined conditions of retention time, temperature, pressure and concentration of alkalis. At the end of the boiling process, at the bottom of the Digester vat, the pulp undergoes the first washing stage. After this step, each Digester unloads the pulp produced for washing in the Diffusers. Thereupon, purification of the unbleached mass takes place through atmospheric purifiers (Mills A and B) and pressurization (Mill C) for separation of the rejects and uncooked wood chips. The portion accepted by the purifiers undergoes a third washing stage consisting of a washing filter and a press for each line of Mill A, through two washing filters in series in each line of Mill B and two DDW type pressurized washing filters at Mill C. Part of the rejects returns to the entry of the boiling process. After going through the washing filters the mass is sent to the de-lignifying reactors with O 2 , after which the pulp passes through a set of washers in series per line, prior to being stored in the storage towers for the bleaching process. The bleachers feature five parallel lines, with the following stages: Stage Mill A Mill B Mill C 1 D0 D0 A/D0 2 EO EOP EOP 3 D1 D1 D or P 4 PO E2 or EP D or P 5 D2 D2 - Legend: D (Chlorine Dioxide) E (Sodium Hydroxide) O (Oxygen) P (Hydrogen Peroxide) A (Chloride Acid) 33 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 11.01 - PRODUCTION PROCESS The Company produces bleached eucalyptus pulp employing the elementary chlorine free (ECF) process used internationally in the manufacture of high-quality papers of different types and uses, such as sanitary tissue, printing and writing, photographic, digital and decorative papers. The Aracruz pulp mill incorporates leading edge technology and in 2008 turned out 2,103,496 tons of pulp, thus fully satisfying the quality requisites demanded by the domestic and international markets. HANDLING WOOD Preparation of the wood is carried out on nine main lines using the following equipment: Overhead traveling cranes to receive and feed the wood (03), Trunk receiving tables (09), Wood debarking machines (02), Shaving machines that transform the trunks into chips for boiling (09), Vibrating sieves that sort the chips (09), Bark shaving machines for the auxiliary boilers (04). The chips that pass through the sieves are transported by means of conveyer belts to the chip stockpile area, which consists of two piles of chips in the open air and three silos that feed the three continual digesters. The rejects are joined with the bark shavings and transported to the stockpiles of biomass that feeds the auxiliary boilers as fuel. PULP LINES The chips coming from the stockpiles feed three continual digesters [employing Kvaerner (2) and Andritz (1) technologies], where they are boiled under determined conditions as to retention time, temperature, pressure and concentration of alkalis. At the end of the boiling process, at the bottom of the digester vessel, the pulp undergoes the first washing stage. After this step, each digester unloads the pulp produced for washing in the disperser. Following this, purification of the unbleached mass takes place through atmospheric (mills A and B) and pressurized (mill C) purifiers for separation of the reject and unboiled wood shavings. The process of acceptance by the purifiers undergoes a third stage of washing consisting of a washing filter and a press on each line of mill A, two washing filters in series on each line of mill B and DDW-type pressurized filters in mill C. Part of the rejects return to the entry point of the boiling process. After the washing filters the mass is sent to the delignification reactors with O2, after which the pulp once again goes through a set of washers in series, prior to being stockpiled in the storage towers for the bleaching process. The bleaching operations feature five parallel lines with the following stages: Stage Mill A Mill B Mill C 1st D0 A/D0 A/D0 2nd EOP EOP EOP 3rd D1 D1 D or P 4th PO E or EP D or P 5th D2 D2 - Legend: D (Chlorine Dioxide) E (Sodium Hydroxide) O (Oxygen) P (Hydrogen Peroxide) A (Chloric or Sulfuric Acid) 34 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 11.01 - PRODUCTION PROCESS ELECTRO-CHEMICAL PLANT As part of its strategy to concentrate on its core activity, in December 1999 the Company sold is electro-chemical plant to the Canadian group Canadianoxy Chemicals Holdings Ltd., which presently goes by the name Canexus. A long-term agreement was signed with the new owner, guaranteeing supply of the chemical products required at extremely competitive process for the forthcoming 23 years. The objectives of this sale were three-fold: (1) capitalization, thus freeing up funds for strategic investments; (2) transfer of plant operating risks to a specialized producer with in-depth knowledge of the intricate industrial processes involved; and (3) reductions in costs to be obtained by sharing gains obtained from economies of scale forecast by the new owner as it expands its business in Brazil. INSURANCE The Aracruz industrial complex started up production in 1978 (mill A), 1991 (mill B) and 2002 (mill C). The Company has fire insurance policies covering the installations, machinery, equipment, tanks, forests and stockpiles. It has also taken out insurance against business interruption, machinery breakage and engineering risks. Owing to the effective automated controls in place at the industrial plant, the production process is not subject to high risks that might cause shutdown of activities. Each year the Company carries out a programmed shutdown for preventive maintenance of each mill, lasting 8 to 10 days at each one. * 35 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 11.02 - COMMERCIALIZATION PROCESS, DISTRIBUTION, MARKETS AND EXPORT After bleaching, the pulp mass - which is stockpiled in storage towers  heads to the bleached pulp mass purification system. The sheet of pulp is formed by five dewatering machines, each of which is made up of an entry box, flat table and pressing section consisting of 3 presses. After pressing, the sheet passes through Flakt type driers and comes out with a dry weight of 90%. The 6-meter-wide sheets from mills A and B and 8-meter-wide sheets from mill C are cut into smaller sheets and then bundled into 250 Kg bales measuring 45 x 67 x 92 cm. The bales are stockpiled and bound into 2,000 Kg bundles. ENERGY RECOVERY SYSTEM The liquid resulting from the boiling and washing process (black liquid), which contains organic (wood) and inorganic (chemical) solids, the later from the boiling process, is sent to the recovery system, which consists of: Four lines for evaporation and concentration of black liquid, where the concentration of solids in the liquid is increased by 15.5% to 80%, thus becoming usable as a fuel; Three recovery boilers where the burning of the concentrated black liquid takes place, recovering the inorganic products contained therein, burning the gases brought in from the odor system and producing high pressure vapor that will be used in the turbo-generators; Three cauterizing lines, where the solution containing the inorganic chemicals coming from the recovery boilers (green liquid) is transformed once again into white liquid by means of a reaction with the calcium oxide produced in the whitewash ovens. The white liquid is used in the process of boiling the wood in the digesters. A limestone mud (calcium carbonate) is formed in this process as a byproduct of the cauterizing reaction. Three whitewash ovens calcinate (heat oxidize) the whitewash thus produced and transform it into calcium oxide, which is reused in the cauterizing lines. Natural petroleum gas (NPG) is used as a fuel for the ovens. The generation of steam takes place in the three recovery boilers by means of burning the black liquid concentrate and in the two auxiliary boilers by means of burning biomass (wood shavings and residues). Fuel oil (BPF) is used only during stoppages and startups of the units. The steam generated by means of high pressure that comes from the boilers goes through the turbo-generators, thus generating electric power. In the turbo-generators, the high-pressure steam is converted into medium- and low-pressure vapor that is used in the pulp manufacturing process. * 36 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 11.03 - MAIN PULP PRODUCTERS WORLDS MAJOR PRODUCER OF SHORT-FIBER PULP FOR THE MARKET Company Country Capacity (tons / year) Aracruz Brazil 3,200,000 APRIL Indonesia 1,880,000 ENCE Spain 1,160,000 Cenibra Brazil 1,140,000 CMPC Chile 1,080,000 Votorantim Brazil 1,005,000 Arauco Chile/Argentina 870,000 APP Indonesia 850,000 Stora Enso Finland 825,000 Suzano Bahia Sul Brazil 790,000 Sources: Aracruz and Hawkins Wright  Nov / 07 * 37 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 38 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 13.01 - MAIN PROPERTIES 1 - ITEM 2 - TYPE 3 - ADDRESS 4 - CITY 5 - STATE 6 - TOTAL AREA 7 - BUILDING 8 - AGE 9 - INSURANCE 10 - MORTGAGE 11 - RENTED FROM 12 - BEGINNIG 13 - END OF M 2 ) AREA Ha) (YEARS) THIRD PERSONS OF CONTRACT CONTRACT 01 Industrial Plant Rod. Barra do Riacho Aracruz ES 217,790.00 118.906.000 39 Y Y N 02 Land Aracruz Aracruz ES 577,473,660 - - N N N 03 Land Fundão Fundão ES 9,670,100 - - N N N 04 Land Linhares Linhares ES 152,972,490 - - N N N 05 Land Serra Serra ES 52,003,790 - - N N N 06 Land Sooretama Sooretama ES 34,328,790 - - N N N 07 Land Conceição da Barra Conceição da Barra ES 375,159,980 - - N N N 08 Land Pinheiros Pinheiros ES 23,775,730 - - N N N 09 Land São Mateus São Mateus ES 337,216,700 - - N N N 10 Land Others Others ES 11,559,160 - - N N N 11 Land Vila Valério Vila Valério ES 28,966,990 - - N N N 12 Land Jaguaré Jaguaré ES 63,845,530 - - N N N 13 Land Montanha Montanha ES 41,630,700 - - N N N 14 Land Mucurici Mucurici ES 11,623,930 - - N N N 15 Land Alcobaça Alcobaça BA 520,957,370 - - N N N 16 Land Caravelas Caravelas BA 393,878,280 - - N N N 17 Land Ibirapuan Ibirapuan BA 142,708,320 - - N N N 18 Land Mucuri Mucuri BA 217,963,210 - - N N N 19 Land Nova Viçosa Nova Viçosa BA 339,918,240 - - N N N 20 Land Prado Prado BA 7,783,460 - - N N N 21 Land Teixeira de Freitas Teixeira de Freitas BA 49,567,780 - - N N N 22 Land Vereda Vereda BA 34,333,900 - - N N N 23 Land Nanuque Nanuque MG 80,694,470 - - N N N 39 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 13.01 - MAIN PROPERTIES 1 - ITEM 2 - TYPE 3 - ADDRESS 4 - CITY 5 - STATE 6 - TOTAL AREA 7 - BUILDING 8 - AGE 9 - INSURANCE 10 - MORTGAGE 11 - RENTED 12 - BEGINNIG 13 - END OF M 2 ) AREA (000 Ha) (YEARS) FROM THIRD OF CONTRACT CONTRACT PERSONS 24 Land Carlos Carlos MG 69,597,340 - - N N N Chagas/Tumiritinga Chagas/Tumiritinga 25 Land Cachoeira do Sul Cachoeira do Sul RS 84,344,680 - - N N N 26 Land Arroio dos Ratos Arroio dos Ratos RS 73,328,060 - - N N N 27 Land São Gabriel São Gabriel RS 129,171,540 - - N N N 28 Land Barra do Ribeiro Barra do Ribeiro RS 118,033,270 - - N N N 29 Land Butiá Butiá RS 102,630,630 - - N N N 30 Land Santa Margarida do Santa Margarida do RS 72,953,630 - - N N N Sul Sul 31 Land Dom Feliciano Dom Feliciano RS 65,180,750 - - N N N 32 Land Eldorado do Sul Eldorado do Sul RS 41,850,200 - - N N N 33 Land Guaíba Guaíba RS 31,494,300 - - N N N 34 Land Minas do Leão Minas do Leão RS 44,211,110 - - N N N 35 Land Pântano Grande Pântano Grande RS 117,950,000 - - N N N 36 Land São Jerônimo São Jerônimo RS 61,435,190 - - N N N 37 Land Mariana Pimentel Mariana Pimentel RS 43,289,400 - - N N N 38 Land Larvas do Sul Larvas do Sul RS 73,507,790 - - N N N 39 Land Rio Pardo Rio Pardo RS 53,873,910 - - N N N 40 Land Others Others RS 251,448,530 - - N N N 41 Land Encruzilhada do Sul Encruzilhada do Sul RS 156,622,550 - - N N N 40 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 13.01 - MAIN PROPERTIES 1 - ITEM 2 - TYPE 3 - ADDRESS 4 - CITY 5 - STATE 6 - TOTAL AREA 7 - BUILDING 8 - AGE 9 - INSURANCE 10 - MORTGAGE 11 - RENTED 12 - BEGINNIG 13 - BEGINNIG (000M 2 ) AREA Ha) (YEARS) FROM THIRD PERSONS OF CONTRACT CONTRACT 42 Forests of Eucalyptus Serra Serra ES 24,591,980 - - Y N N 43 Forests of Eucalyptus Montanha Montanha ES 25,945,450 - - Y N N 44 Forests of Eucalyptus Alcobaça Alcobaça BA 282,042,480 - - Y N N 45 Forests of Eucalyptus Ibirapuan Ibirapuan BA 84,229,810 - - Y N N 46 Forests of Eucalyptus Mucuri Mucuri BA 135,613,310 - - Y N N 47 Forests of Eucalyptus Nova Viçosa Nova Viçosa BA 193,127,020 - - Y N N 48 Forests of Eucalyptus Prado/Vereda Prado/Vereda BA 14,599,290 - - Y N N 49 Forests of Eucalyptus Caravelas Caravelas BA 240,214,350 - - Y N N 50 Forests of Eucalyptus Teixeira de Freitas Teixeira de Freitas BA 25,139,320 - - Y N N 51 Forests of Eucalyptus Carlos Chagas Carlos Chagas MG 24,341,370 - - Y N N 52 Forests of Eucalyptus Nanuque/Tumiritinga Nanuque MG 49,210,530 - - Y N N 53 Forests of Eucalyptus Butiá Butiá RS 87,974,190 - - Y N N 54 Forests of Eucalyptus Mariana Pimentel Mariana Pimentel RS 26,244,740 - - Y N N 55 Forests of Eucalyptus São Jerônimo São Jerônimo RS 42,410,380 - - Y N N 56 Forests of Eucalyptus Barra do Ribeiro Barra do Ribeiro RS 79,371,270 - - Y N N 57 Forests of Eucalyptus Minas do Leão Minas do Leão RS 26,641,000 - - Y N N 58 Forests of Eucalyptus Tapes Tapes RS 18,352,690 - - Y N N 59 Forests of Eucalyptus Guaíba Guaíba RS 20,402,130 - - Y N N 60 Forests of Eucalyptus Arroio dos Ratos Arroio dos Ratos RS 44,091,800 - - Y N N 61 Forests of Eucalyptus Eldorado do Sul Eldorado do Sul RS 42,101,840 - - Y N N 41 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 13.01 - MAIN PROPERTIES FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 13.01 - MAIN PROPERTIES 1 - ITEM 2 - TYPE 3 - ADDRESS 4 - CITY 5 - STATE 6 - TOTAL AREA 7 - BUILDING 8 - AGE 9 - INSURANCE 10 - MORTGAGE 11 - RENTED 12 - BEGINNIG 13 - END OF (000M 2 ) AREA Ha) (YEARS) FROM THIRD PERSONS OF CONTRACT CONTRACT 62 Forests of Eucalyptus São Mateus São Mateus ES 234,277,970 - - Y N N 63 Forests of Eucalyptus Sooretama Sooretama ES 24,951,160 - - Y N N 64 Forests of Eucalyptus Aracruz Aracruz ES 338,126,100 - - Y N N 65 Forests of Eucalyptus Conceição da Barra Conceição da Barra ES 247,111,390 - - Y N N 66 Forests of Eucalyptus Jaguaré Jaguaré ES 39,884,550 - - Y N N 67 Forests of Eucalyptus Linhares/Ibatiba Linhares ES 50,670,730 - - Y N N Pinheiros/Vila Valério/ Pinheiros/Vila Valério/ 68 Forests of Eucalyptus ES 35,225,850 - - Y N N Mucurici Mucurici 69 Forests of Eucalyptus Fundão /Stª Teresa Fundão /Stª Teresa ES 5,620,920 - - Y N N Rio Bananal Rio Bananal 70 Forests of Eucalyptus ES 3,640,190 - - Y N N 71 Forests of Eucalyptus Santa Leopoldina Santa Leopoldina ES 214,150 - - Y N N 72 Forests of Eucalyptus Dom Feliciano / Triunfo Dom Feliciano / Triunfo RS 43,736,260 - - Y N N Pantano Grande/ General Pantano Grande/ General 73 Forests of Eucalyptus RS 77,676,300 - - Y N N Camara Camara 74 Forests of Eucalyptus Charqueadas/Barão do Charqueadas/Barão do RS 10,058,050 - - Y N N Triunfo Triunfo 75 Forests of Eucalyptus Sertão Santana/ Sentinela Sertão Santana/ Sentinela RS 37,791,740 - - Y N N Sul/R.Prado Sul/R.Prado 76 Forests of Eucalyptus Amaral Ferrador/Camaquã Amaral Ferrador/Camaquã RS 36,435.390 - - Y N N 77 Forests of Eucalyptus Cachoeira do Sul Cachoeira do Sul RS 35,954.980 - - Y N N 78 Forests of Eucalyptus Cristal/Candelaria Cristal/Candelaria RS 16,866.360 - - Y N N 79 Forests of Eucalyptus Encruzilhada do Sul Encruzilhada do Sul RS 79,429.600 - - Y N N 42 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 13.01 - MAIN PROPERTIES 1 - ITEM 2 - TYPE 3 - ADDRESS 4 - CITY 5 - STATE 6 - TOTAL AREA 7 - BUILDING 8 - AGE 9 - INSURANCE 10 - MORTGAGE 11 - RENTED 12 - BEGINNIG 13 - END OF (000M 2 ) AREA (000 Ha) (YEARS) FROM THIRD OF CONTRACT CONTRACT PERSONS 80 Forests of Eucalyptus Lavras do Sul Lavras do Sul RS 40,984.650 - - Y N N 81 Forests of Eucalyptus Stª Margarida do Sul Stª Margarida do Sul RS 26,713.340 - - Y N N 82 Forests of Eucalyptus São Gabriel/Canguçu São Gabriel RS 85,699.260 - - Y N N 83 Forests of Eucalyptus São Sepe São Sepe RS 16,366.570 - - Y N N 84 Forests of Eucalyptus Vila Nova do Sul Vila Nova do Sul RD 18,226.320 - - Y N N 85 Forests of Preservation Others Others ES 594,251.170 - - N N N 86 Forests of Preservation Others Others BA 637,840.520 - - N N N 87 Forests of Preservation Others Others MG 69,915.050 - - N N N Others Others 88 Forests of Preservation RS 578,784.990 - - N N N 43 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 14.03 - OTHER INFORMATION CONSIDERED IMPORTANT FOR BEST UNDERSTANDING OF THE COMPANY Equity stakes held by Controlling Stockholders, Administrators, Members of the Fiscal Council and Shares in Circulation Position as of April 30, 2009 PNA PNB Stockholders ON shares* % shares** % shares*** % Total % Controlling Stockholders - - - S. Teófilo Repres. Partic. S.A. 188,007,672 41.30 - 188,007,672 18.20 Newark Financial Inc. 127,506,457 28.00 - 127,506,457 12.30 Arapar S.A. 62,300,207 13.70 - 62,300,207 6.00 VCP 61,585,892 13.50 - - 2,993 - 61,585,892 6.00 Administrators - Board Members - - - 516 0.00 516 0.00 Executive Officers - 17,198 0.00 17,198 0.00 Fiscal Council - Treasury Stock (1) - - Other Stockholders (2) Total shares issued (3) Shares in Circulation (2) * Common registered shares ** Class A preferred shares *** Class B preferred shares Notes: Shares issued and repurchased by the Company. Total shares issued, less treasury stock and shares held by members of the fiscal council, board of directors (including alternates), executive officers and controlling stockholders. Total number of shares subscribed and issued by the Company. 44 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 14.03 - OTHER INFORMATION CONSIDERED IMPORTANT FOR BEST UNDERSTANDING OF THE COMPANY Equity stakes held by Controlling Stockholders, Administrators, Members of the Fiscal Council and Shares in Circulation Position as of September 30, 2008 Stockholders ON shares % PNA shares % PNB shares % Total % Controlling Stockholders Lorentzen 62,300,207 13.00 - 62,300,207 6.03 Safra 127,506,457 28.00 27,736,642 99.20 57,875,517 10.50 213,118,616 20.64 VCP 127,506,457 28.00 - 127,506,457 12.35 S. Teófilo Representação Participações S.A. 65,206,250 14.30 - 65,206,250 6.32 BNDES 56,880,857 12.50 - 56,880,857 5.51 Administrators - - Board Members 1,905 0.00 - - 27,419 0.00 29,324 0.00 Executive Officers - 17,198 0.00 17,198 0.00 Fiscal Council 10 - 10 Treasury stock (1) - - Other stockholders (2) Total shares issued (3) Shares in circulation (2) Notes: Shares issued and repurchased by the Company. Total shares issued, less treasury stock and shares held by members of the fiscal council, board of directors (including alternates), executive officers and controlling stockholders. Total number of shares subscribed and issued by the Company. 45 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 14.05 - CAPITAL EXPENDITURES PROJECTS - Capital investments In 2008 the capital investments made by Aracruz totaled almost one and a half billion Reais (R$ 1,427 million to be exact)  an amount fully 20% higher than 2007. The 2008 investments made by the Company were allocated as follows: R$ millions Tree farming 332 Purchase of lands and forests 210 Other forestry investments 99 Current industrial investments 89 Barra do Riacho Unit optimization project 37 Guaíba Unit expansion projects 444 Veracel investments 134 Portocel investments 54 Other capital investments 28 Subtotal 1,427 Acquisition of company, net of cash acquired 73 Total 1,500 The Companys growth plans have now been reappraised, leading to the postponement of expansion projects and thus reducing the forecast capital investments for the next few years. Barra do Riacho Unit  The optimization project was concluded in 2008, increasing the units pulp production capacity by 200 thousand tons, so that from hereon in the unit can turn out 2.33 million tons per year. As a result, it is expected that there will be a reduction in the cost of overall production to the tune of US$ 5/t (five dollars per ton) on account of economies of scale and reduction in consumption of raw materials. Expansion of Guaíba Unit  On April 15, 2008, Aracruz announced that approval had been granted by its Board of Directors for the project to expand the Companys Guaíba Unit, which is located in Brazils southern-most state, Rio Grande do Sul. Work actually got underway in the second half of 2008 but, due to the global economic crisis that directly affects the pulp market and the need to preserve the Companys liquidity, the Board decided to temporarily suspend expansion of the unit. Even so, Aracruz is sticking with its intent to start up once again with this investment project as soon as market conditions justify it. Expansion of Portocel - Portocel, which is a private terminal that belongs to Aracruz Celulose (51%) and Cenibra, began operating its third ship mooring berth in January, 2008. This step consolidated the expansion project for the terminal, the capacity of which was thus increased by 40%. This expansion project began in 2007 and involved the revamping of the terminals entire infrastructure, so as to adapt it to future challenges. The cargo handling capacity was increased by a whopping 11.4 million tons per year, so that now its annual handling capacity is 14 million tons. 46 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 14.05 - CAPITAL EXPENDITURES PROJECTS Veracel II Project - In 2008 the investment related to the purchase of lands and development of forests for expansion of the Veracel mill in Bahia totaled R$ 58 million (corresponding to Aracruzs 50% share). Nevertheless, in conjunction with its partner in that venture, Stora Enso, the Company decided to postpone plans for expansion of the mill for at least one year. New mill in Minas Gerais - Aracruz and the Government of the State of Minas Gerais signed a joint communiqué in July 2008, in the City of Governador Valadares, announcing installation of a Company processing unit in the region that would be capable of turning out as much as 1.4 million tons of pulp annually. However, in the second half of 2008, due to market conditions, Aracruz suspended the acquisition of lands and formation of forests for that project for the meantime. Acquisition of Boise  Also in July 2008 the Company acquired the operations of Boise Cascade do Brasil Ltda. for the amount of US$ 47.1 million, thus incorporating 15.4 thousand hectares of land, of which 10.2 thousand hectares are planted with eucalyptus trees. * 47 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 15.01 - ENVIRONMENTAL MATTERS ENVIRONMENTAL MONITORING The Aracruz Environmental and Social Management system has now been fully implemented. It consists of Environmental and Social Action Committees, along with the Internal On-the-Job Accident Prevention Committees (CIPAS). The Companys project encompasses technologies that are compatible with national and international environmental legislation. TREATMENT OF LIQUID EFFLUENTS The system for treatment of liquid effluents at Aracruz consists of a primary system and a secondary system. The primary system is the first step of the treatment process. In this phase the liquid effluents are neutralized and fibers and other thick matter are removed. The secondary system is made up of six ponds, four of which are aeration ponds and two of which are stabilization ponds. This system also features an emergency pond capable of retaining effluents for 12 hours of operation. The volume of each pond is 200,000 m3 and the retention time for treatment is six days, in other words, one day for each pond. Quality of the final effluent is broken down as follows: Suspended Solids (SS) 1.61 kg/t of dry pulp produced Organically Absorbed Halogen (OAH) 0.11 kg/t Chemical Demand for Oxygen (CDO) 17.7 kg/t of dry pulp produced Biochemical Demand for Oxygen (BDO) 1.80 kg/t of dry pulp produced Color 35.1 kg/t dry pulp produced Discharge of the treated effluents is carried out through an underwater interceptor, consisting of polypropylene pipelines, the length, diameter and thickness of which are approximately 2,500 m, 1,000 mm and 40 mm in the land portion (3 pipelines) and 1,100 m, 1,000 mm and 40 mm in the submerged portion (3 pipelines). At the end of the interceptor, submerged approximately 17 m, each one of the pipelines contains 70 100-mm dispersers spaced 4 m apart. The design of this system presumes minimum dilution of 1/140 (dilution factor of 140) in the launching zone. The conception of the design for treatment and discharge of effluents in the sea is a safer form, guaranteeing the quality of the marine ecosystem, as demonstrated in studies and annual monitoring of marine flora and fauna in the region. TREATMENT OF GAS EFFLUENTS Based on the same philosophy as the effluent treatment project, Aracruz has constantly sought to assure in its gas effluent project that all factors, chiefly as regards the environment, are duly taken into consideration to the highest possible degree. The following stages and equipment are involved in the gas treatment portion: Continuous digesters: responsible for boiling the chips, the odor-causing compost of which occurs at this stage and is collected and burned in the whitewash ovens and boilers. 48 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 15.01 - ENVIRONMENTAL MATTERS Purifiers of condensed pulp mass : the contaminated condensed pulp mass coming from the evaporation stage and the continuous digesters is purified through a steam purifier, with the odor-forming gases resulting from the purification being collected and burned in the whitewash ovens and boilers. Recovery boilers : Aracruz was one of the first mills in Brazil to adopt a low-odor-emission recovery boiler. The gases resulting from the burning of the black liquid in the boiler pass through electrostatic precipitators that remove the particle matter in suspension and release it through 85-meter-high chimneys. This height is required in order to bring about a healthy dispersal of gases, so as to protect the surrounding environment. Efficiency of the precipitators is as high as 99.9%. Auxiliary boilers : the purpose of these is to burn the eucalyptus bark. The gases resulting from this burning process pass through electrostatic precipitators that retain the particles and these gases are released into the atmosphere by means of 85-meter-high chimneys. Also burned in the auxiliary boiler is the compost that forms the low-concentrate odor collected from the vents of the black liquid tanks and the pressurized chips silo of the digester. Whitewash ovens : these are part of the closed cycle of liquids. Their purpose is to calcinate the calcium carbonate. The gases coming from the whitewash ovens are cleaned in high-efficiency electrostatic precipitators. It is in the whitewash ovens that the gases containing the odor- forming compost are burned. Emergency incinerator : this is intended to burn the odor-forming gases when there is any impediment in the whitewash oven, thus preventing release of these gases into the atmosphere. This equipment is only employed when the ovens are shut down. Bleaching: the gases resulting from this operation are collected and washed in a system of washers of alkaline absorption gases, being subsequently released into the atmosphere free of any undesirable compost odor. In short, we can state that at Aracruz: 99% of the particle matter is removed and sent back to the process for reutilization and 98% of the odor-causing compost is eliminated through direct burning in the whitewash ovens and boilers, so that atmospheric emissions are minimized and meet applicable environmental legislation. Environmental performance  Biodiversity and forestry Reconciling economic development with the preservation of the environment is a key global challenge, which tends to increase with the steady rise in the population and consumption of consumer goods involving the use of natural resources. As a result of this challenge, an important debate has ensued between total protection of biodiversity and sustainable use of natural resources, since it is from the forests that the main material for production of future medicines and food can be obtained. 49 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 15.01 - ENVIRONMENTAL MATTERS This issue is of the utmost importance to Aracruz, in that its business is intrinsically depended upon natural resources like water, soil and biodiversity. There is a current of thinking that defends the proposition that the remaining areas of tropical rainforests should be fully preserved, left free of any human activity whatsoever. As far as some people are concerned, not even ecotourism should be allowed, thus leaving the forests completely isolated from human society, so that by means of their own mechanisms of environmental balance they can assure the preservation of all species. The spread of economic activities, mainly agriculture and livestock-raising, into areas containing virgin forests is accused of being the chief element responsible for deforestation in Brazil. Aracruz planted its first eucalyptus trees in the 1960s. Our tree forests were established in the township of Aracruz, in the Southeastern Brazilian State of Espírito Santo, in areas that had for the most part already been cleared some time ago. By way of example, one of the areas purchased measuring 8 thousand hectares  belonged to the local railroad and steel company known as Companhia Ferro e Aço de Vitória (Cofavi), which used the native timber harvested from the land to produce the charcoal that fed its blast furnaces. Today Aracruz has 365.4 thousand hectares of land largely located in the Atlantic Rainforest, of which over one third (133.6 thousand hectares) are natural conservation areas. Biodiversity studies have shown that the conservation areas and the interspersed eucalyptus strands have permitted maintenance and development of several animal species that are endemic to the Atlantic Rainforest. We are conscious of the fact that a portion of the community takes the view that tracts of eucalyptus forests are not at all diverse. Even so, we consider that the biodiversity of eucalyptus strands cannot be compared with that of native forests, which they do not intend to substitute, but rather with the other types of plants that society needs for its comfort and well-being. Eucalyptus trees provide an alternative source of wood for a plethora of final uses, decreasing the pressure on the native forests and contributing to keeping people on the land rather than saturating overpopulated urban areas. Aracruz condemns the use of wood illegally cut from trees for any purpose, and defends the position that the remaining portions of the Atlantic Rainforest should be preserved and, whenever possible, recovered, so as to create or expand the connectivity between the remaining forest fragments. Atlantic Rainforest and the environment, in 1993 Aracruz began the Micro-Watershed Project, which involved carrying out environmental monitoring of the complete eucalyptus tree farming cycle and studying the relationship between these plants and the native thickets and local fauna through the year 2005. Data regarding biodiversity, the hydrological cycle of eucalyptus and soil conditions was gathered on an ongoing basis, monitored and classified. 50 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 15.01 - ENVIRONMENTAL MATTERS With the results obtained in the studies and monitoring work conducted in 2008 in different areas of the Company, it has been possible to analyze the data on biodiversity at Aracruz, highlighted by the information on birds. Since 1989, no less than 136 thousand birds have been recorded  including capture, census-taking, surveys through trans-sections and observations  belonging to 67 families and 588 distinct species. This total includes 79 species already identified as potentially endangered, according to the list compiled by the Brazilian Environmental Institute (Ibama), the State Environmental Institute (Iema-ES), the State Environmental Secretariat (Sema-RS) and the International Union for the Conservation of Nature (IUCN). Approximately 13.3 thousand birds have already been tagged with numbered bands for generation of information on their permanence in and/or shift away from areas belonging to the Company. The studies underway have further permitted consolidation of parameters regarding the effectiveness of connecting corridors between native forest areas, generating inputs for more assertive implementation of this stewardship option. The Companys permanent preservation areas play a fundamental role in the connectivity of isolated fragments of forests, which underscores their importance for conservation of the groups evaluated. It has also been evidenced that vegetation in its initial stage is functional from the standpoint of connectivity, even though it does not sustain all the populations of the forest bird species studied. Another highlight of the studies in 2008 was the population estimate conducted for Brazils most threatened hummingbird species Glaucis dohrnii (hook-billed hermit). Twelve new individual birds were tagged during the year, bringing the total to 33 so marked with numbered bands since 2004. This is the largest recorded number for the species in the entire Atlantic Rainforest, allowing us to estimate the existence of a local population of around 170 individuals, which is highly significant for preservation of the species. The data compiled from the studies and tracking work performed attest that the model of forest stewardship adopted by the Company has permitted maintenance of the communities of birds in the areas studied. Also developed in 2008 was a customized software program termed the Aracruz BioIndex, which permits statistical analyses to be conducted of diversity indices related to the Companys tree plantations and areas of natural vegetation. This new tool performs complex calculations that could not be performed manually and allows us to have an integrated and comparative overview of the situation of the production areas with respect to several aspects: the diversity of planted genetic matter, the age of the plants, the type, size and configuration of the natural areas and the availability of water. With just spot field checks alone or isolated use of certain indicators it would not be possible to achieve an integrated overall view of the actual situation in the field, which shows the importance of the BioIndex as a decision-making support tool capable of pointing out opportunities for enhancements in the forest stewardship program adopted by the Company. Fines of an environmental nature Barra do Riacho Unit This unit was not subject to any environmental assessment or fine during the year. 51 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 15.01 - ENVIRONMENTAL MATTERS Guaíba Unit In 2005 this unit was served notice of an environmental fine in the amount of R$ 15,000.00 (fifteen thousand Reais), levied by the State Environmental Protection Foundation (Fepam), relating to the emission of TRS (reduced sulfur components) beyond the established limits. Aracruz filed an appeal, reporting spot problems that cropped up in sources of TRS emissions that did not entail exceeding the limits established in the sum total of the sources, as well as problems in the electrostatic precipitator installed in 2005 that did not perform as guaranteed by the supplier. A plan to adapt the sources to more adequate standards was proposed by the Company and agreed to with Fepam. Caravelas Terminal A sanitary assessment notice was served on the Caravelas Terminal in 2006. The parameter for drinking water (quantity of fecal coliforms) at the Terminal was higher than the legally permitted limit according to the sample taken. Aracruz identified the cause of this deviation from established standards and took the steps required to remedy the problem by replacing the chlorine dosing machine. * * * 52 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 16.01 - LAWSUITS WITH HIGH VALUE TO 5% OF THE EQUITY OR OF THE NET PROFIT 1 -ITEM 2 - DESCRIPTION 3 - % NET EQUITY 4 - % NET PROFIT 5 - PROVISION 6 - VALUE (IN REAIS 000) 01 LABOR DISPUTE 1.57 0.00 YES 14,893 02 TRIBUTARY / FISCAL 4.52 0.00 YES 427,906 03 OTHER 0 0 NO 0 53 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 54 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 17.01 - TRANSACTIONS WITH RELATED PARTIES Transactions between the Company and its subsidiaries, jointly-owned subsidiary and associated company, such as purchases and sales of products, purchases of raw materials and contracting of services, are eliminated upon consolidation. Financial transactions, such as intercompany loans and prepayment contracts, bear interest rates of LIBOR + 1% p.a. plus exchange rate changes and are also eliminated in the consolidation process. (a) Subsidiary / Associated Companies 55 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWS CHAPTER I LEGAL NAME, OBJECT, REGISTERED OFFICES AND DURATION Article 1: ARACRUZ CELULOSE S.A. (a joint stock corporation under Brazilian law) is governed by these Bylaws and applicable Brazilian legislation. Article 2: The Companys corporate object is forestry, reforestation, processing and sale of forest products, exploration of renewable sources of energy and the performance of industrial, commercial, agricultural and livestock raising activities, to such end being empowered to: I - hold stakes in any form in other companies, by decision of the Board of Directors, at the proposal of the Executive Officers Committee. II - engage in any activities and perform any services directly and indirectly related to its principal activities, including importation and exportation. Article 3: The Companys registered offices and tax domicile are in the Municipality of Aracruz, State of Espírito Santo, Federal Republic of Brazil, and it may, by decision of the Executive Officers Committee, create offices and other establishments in Brazil and, by decision of the Board of Directors, through a Proposal of the Executive Officers Committee, offices and other establishments outside of Brazil. Article 4: The Companys duration is perpetuity. CHAPTER II CAPITAL STOCK AND SHARES Article 5 : The Companys subscribed capital stock is R$ 2,871,781,288.11 (two billion, eight hundred and seventy-one million, seven hundred and eighty-one thousand, two hundred and eighty-eight Reais and eleven centavos), divided into 1,032,554,120 (one billion, thirty-two million, five hundred and fifty-four thousand and one hundred and twenty) registered shares, without par value, of which 455,390,699 (four hundred and fifty-five million, three hundred and ninety thousand, six hundred and ninety-nine) are common shares and 577,163,421 (five hundred and seventy-seven million, one hundred and sixty-three thousand and four hundred and twenty-one) are class 'A' and class 'B' preferred shares. Paragraph 1 - The subscribed capital stock may be increased up to the limit of R$ 5,000,000,000.00 (five billion Reais), irrespective of any amendment to these Bylaws, by decision of the Board of Directors, at the suggestion of the Executive Officers Committee, except in the case of share subscription for realization in the form of assets, which will depend on the approval of the General Meeting of Stockholders. 56 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWS Paragraph 2 - Capital increases may take place without respecting the previously existing proportion among the types and classes of shares. Paragraph 3 - It will be up to the General Meeting of Stockholders to decide on the matter covered by the previous paragraph. Paragraph 4 - The number of preferred shares without voting rights or subject to restrictions in the exercise of such rights may not exceed 2/3 (two thirds) of the total number of shares issued, with due heed being paid to the special provisions of legislation applicable to tax incentives. Paragraph 5 - Share splits shall always be carried out in the same type and class of shares split; capital increases resulting from capitalization of the reserve resulting from monetary restatement of the paid-in capital shall be carried out without modification of the number of shares issued; distribution of new shares resulting from a capital increase carried out through capitalization of earnings and reserves other than the one referred to above shall be carried out, in relation to the common shares, by distribution of shares of the same type and, in relation to the preferred shares, by distribution of class B preferred shares. Article 6: Each common share of capital stock vests the right to 1 (one) vote in the decisions of the General Meeting of Stockholders. Article 7: The preferred shares do not vest voting rights, though they are assured the receipt of a dividend that is 10% (ten per cent) higher than that attributed to each common share and priority in reimbursement of capita in the event of dissolution of the Company. Paragraph 1 - Without prejudice to the provisions contained in the heading of this Article, class A preferred shares will have priority in receiving a minimum dividend of 6% (six per cent) per year, calculated on the amount of capital stock represented by this class of share and divided among them in equal parts. Paragraph 2 - The class B preferred shares, although being entitled to receiving the dividend calculated in conformity with the provision in the heading of this Article, do not have priority in receiving dividends. Paragraph 3 - The class A preferred shares may be converted into class B preferred shares, with the cost of conversion being covered by the interested stockholder. 57 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWS Article 8: The shares of the Companys capital stock may be maintained in a deposit account, in the name of their respective owners, without issue of stock certificates, at a reputable financial institution bearing the credentials of the Brazilian Securities Commission (CVM), as chosen by the Executive Officers Committee after hearing the advisory opinion of the Board of Directors. Sole paragraph: The interested stockholders will be responsible for covering the cost of the services of transfer of ownership of the register shares, with due heed being paid to the maximum limits set by the CVM. Article 9: Each class of shares will have its own numbering. Article 10: The stock certificates shall always be signed by 2 (two) Executive Officers, with the Company being empowered to issue multiple securities and certificates. Article 11: In the increases in the subscribed capital stock, the stockholders will be ensured the right of preference to subscribe to the shares, in the manner provided by law, for a period of not less than 30 (thirty) days. Paragraph 1 - The period of 30 (thirty) days covered by this Article shall be counted as from the publication of the call to subscription in the Official State Gazette (DOE). Paragraph 2 - A stockholder that does not make payment of the installments corresponding to the shares as prescribed in the subscription bulletin or upon call to do so, shall be considered in default, in the manner provided by law, hence being subject to the payment of interest of l2% (twelve per cent) per year, as well as monetary restatement and a fine of l0% (ten per cent) of the amount of the installment. CHAPTER III GENERAL MEETING OF STOCKHOLDERS Article 12: The General Meeting of Stockholders shall be held annually (AGM), on or before the 30th day of April each year, and extraordinarily (EGM), whenever Company interest so requires. Sole paragraph - The General Meeting of Stockholders shall be presided over by the Chairman of the Board of Directors, who will choose one ore more Secretaries from among the stockholders present at the meeting. Article 13: The General Meeting of Stockholders shall set the total amount for remuneration of the members of the Board of Directors and Executive Officers Committee. Sole paragraph - The apportionment of the remuneration among the administrators shall be set by the Board of Directors. 58 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWS CHAPTER IV COMPANY MANAGEMENT Article 14: The Company is to be administered by a Board of Directors and an Executive Officers Committee. Sole paragraph - Up to a maximum of 1/3 (one third) of the members of the Board of Directors may also be appointed to positions as Executive Officers. SECTION I BOARD OF DIRECTORS Article 15: The Board of Directors shall be made up of at least 5 (five) and no more than 9 (nine) members, one of whom shall serve as Chairman; the board members must be stockholders residing in Brazil and they are to be appointed by the General Meeting of Stockholders for a term of office lasting 3 (three) years, with re-election being permitted; they shall remain in office until such time as their successors are swornin. Paragraph 1 - Any Board Member may submit to the approval of the General Meeting of Stockholders the nomination of an alternate for the purpose of replacing him or her in the sessions of the Board of Directors. Paragraph 2 - The Board Members shall take office by signing the appropriate entry in the Minutes of the Meetings of the Board of Directors. Paragraph 3 - Once they take office, the Board of Directors shall elect from among their members the 1st and 2nd Vice-Presidents, who in such order shall replace the Chairman in the event of the latters occasional absence or impediment. Paragraph 4 - Whenever it deems necessary, the Board of Directors may create Committees with the functions of serving as advisory and instruction panels for matters in which they are specialized. Paragraph 5 - The Committees mentioned in Paragraph 4 above may operate on a part- or full-time basis and, in addition to the members of the Board, may also be comprised of any members of the Executive Officers Committee and such other persons as are invited to participate for this purpose. 59 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWS Article 16: The Board of Directors is responsible for: I - setting the general guidelines for the Companys business operations and formulating the respective economic-financial policies; II - appointing and dismissing the Executive Officers and, at the proposal of the President and Chief Executive Officer (CEO), setting their respective powers and duties; III - inspecting the managerial activities of the Executive Officers, examining the Companys books and papers at any time, requesting information regarding contracts and agreements signed or in the process of being signed, as well as any other acts; IV - calling the General Meeting of Stockholders; V - expressing their opinion on the Report of Management and the accounts prepared by the Executive Officers Committee; VI - deciding on increases in the Companys capital stock and resulting issue of shares, setting the issue price, provided that the limit of the authorized capital stock is observed, except in the case of the provision regarding the decision-making process contained in Article 5, Paragraph 3 of these Bylaws; VII - authorizing the sale, mortgage or any other form of encumbrance of the Companys permanent assets (fixed assets and investments) and posting of guarantees for third party obligations, except in the case of personal guarantees in favor of the Companys own subsidiaries, which shall not depend upon prior authorization; VIII - choosing and dismissing independent auditors; IX - orienting and advising the Executive Officers Committee in all matters of interest to the Company; X - following up on the carrying out of the Companys transactions, for the purpose of seeing whether the decisions of the General Meeting of Stockholders and the Board of Directors itself are being respected; XI - approving the Companys plans, programs and financial and investment budgets; XII - approving the guidelines to be observed by the Companys representatives in the General Meetings of Shareholders of the subsidiary and associated companies or others in which it holds stakes; XIII - approving in advance and contracts or agreements to be signed between the Company and its stockholders; 60 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWS XIV - authorizing the acquisition of shares issued by the Company itself, for purposes of cancellation or maintenance as treasury stock, as well as subsequent disposal thereof; XV - deciding on the issuance of promissory notes and/or other such commercial paper; XVI - approving the guidelines to be observed by the members appointed by the Company to the boards of directors or other management bodies at companies in which the Company has a share in control without holding it separately, associated companies or others in which it holds stakes, with respect to relevant issues such as, but not limited to, the appointment of administrators, participation in other companies, negotiation of equity stakes, increase in the capital stock or authorized capital, approval of business plans and alterations thereto, amendments to bylaws, issuance of securities, sale or encumbrance of fixed assets, contracts or agreements with related parties and investments in new production capacities. XVII - With respect to a company in which the Company shares control without holding it separately, the provision contained in the final part of item VII of this Article shall not apply, and prior authorization of the Board of Directors will be required to provide any guarantees, either personal or in the form of a mortgage. Article 17: The Board of Directors shall meet whenever the Companys corporate interests so require, upon call of the Chairman, Vice-Chairman exercising the Board Chairmanship or at least 3 (three) Board Members. Board resolutions shall be approved by majority of votes, with the presence of more than half of the Board Members. Paragraph 1 - Meetings of the Board of Directors shall be called by either letter or telegram with at least (five) days advance notice. Paragraph 2 - Whenever called upon, the Executive Officers shall assist meetings of the Board of Directors. Paragraph 3 - The Chairman may invite another Board Member to serve as Secretary for the meeting. Article 18: In case a Board Members position becomes vacant, their respective alternate shall be called upon to replace them and, in the absence of such an alternate, another alternate shall be chosen by the other Board Members and exercise the respective functions of the person replaced until such time as the first General Meeting of Stockholders is held after such a situation occurs. Sole paragraph - The successor Board Members shall fill out the term of Office of the respective persons they replaced. 61 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWS Article 19: The Board Chairman or Vice-Chairman exercising the Chairmanship shall be responsible for: 1. presiding over General Meetings of Stockholders; 2. calling and chairing meetings of the Board of Directors; 3. supervising the Boards administrative services; and 4. organizing and supervising distribution of the order of business for each meeting, as well as such information as is required to appropriately inform the Board Members, at least 5 (five) business days prior to the date of each meeting. SECTION II EXECUTIVE OFFICERS COMMITTEE Article 20: The Executive Officers Committee shall be made up of at least 2 (two) and no more than 8 (eight) members who may or may not be stockholders, though they must be Brazilian residents, one being the President & CEO and the others Executive Officers, one of whom, if thus designated in advanced by the Board of Directors, may hold the title of Vice-President and, without prejudice to his permanent powers and duties, will also have the function of replacing the President & CEO in case of the latters temporary impediments and succeed same in case of vacancy, until such time as the Board of Directors appoints a replacement to fill out the remaining term of office of the replaced President. Paragraph 1 - The members of the Executive Officers Committee shall be appointed by the Board of Directors for terms of office lasting 3 (three) years and shall remain in office until such time as their successors take office, with re-appointment being permitted. Paragraph 2 - The Executive Officers shall take office by signing their respective oaths in the book of Minutes of the Meetings of the Executive Officers Committee. Article 21: Provided that the directives and decisions of the Board of Directors and the General Meeting of Stockholders are complied with, the Executive Officers Committee shall have broad powers of administration and management over the Companys business affairs, being empowered to engage in any and all acts and carry out all operations that are related to achievement of the Company objectives. Sole paragraph - Without prejudice to the provisions contained in item VII of Article l6 of these Bylaws, the Executive Officers Committee by collective decision may authorize the sale of chattel goods and equipment that have become unusable, unnecessary or obsolete. 62 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWS Article 22: The President & CEO is responsible for executive direction of the Company, thus being empowered to organize, coordinate and supervise the activities of the other Executive Officers to ensure that the decisions and directives set by the General Meeting of Stockholders and Board of Directors are faithfully observed and carried out. Paragraph 1 - Further, the President & CEO is specifically responsible for: I - calling and presiding over meetings of the Executive Officers Committee; II - keeping the Board of Directors informed about the Companys activities. Paragraph 2 - The other members of the Executive Officers Committee shall have the powers and duties established for them by the Board of Directors at the proposal of the President & CEO. Article 23: Provided that the provisions contained in item I of Article 2 and items VII and XIII to XV of Article 16 of these Bylaws are adhered to, the members of the Executive Officers Committee, always acting in pairs, are empowered to actively and passively represent the Company in and out of court, including as regards the sale or encumbrance of permanent assets and discharge of the obligations of third parties with respect to the Company. Paragraph 1 - In order to engage in legal acts in general the Company may also be represented by 1 (one) Officer and 1 (one) attorney or 2 (two) attorneys with special powers. Paragraph 2 - The power of attorney instruments are to bear the signatures of 2 (two) Executive Officers, specify the powers granted, except in the case of those containing an ad judicia clause, and be valid for no more than 1 (one) year. Paragraph 3 - The Company may be represented by 1 (one) single Officer or 1 (one) single attorney with specific powers for acts involving representation before federal, state and municipal public agencies, quasi-autonomous bodies (autarchies), state-owned enterprises, mixed economy companies (part state-owned, part publicly traded), utility companies holding concessions and permits to provide public services; acts that do not entail creation of an obligation for the Company or discharge of third party obligations with respect to the Company; acts required to comply with tax and Social Security obligation; those for preservation of its rights in administrative or any other kind of case; endorsement of checks for credit in Company bank accounts; acts required to run current bank accounts for making purchases involving small amounts, up to the limit equivalent to 3 (three) minimum salaries; and acts relating to relations with employees. 63 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWSS Paragraph 4 - In order to carry out acts outside of the jurisdiction of its registered offices and tax venue, as authorized in the manner provided in these Bylaws, the Company may be represented by 1 (one) single Officer or by 1 (one) single attorney with express powers to carry out the specific act in question, with such representative being appointed by collective decision of the Executive Officers Committee. Article 24: In the case of vacancy of the position of a member of the Executive Officers Committee, the Board of Directors shall appoint a replacement to full out the term of the office of the substituted officer. Sole paragraph - Except for the provisions contained in Article 20, in the absences and temporary impediments of any Officer, he is to be replaced by the President & CEO or by such other Officer as he appoints. The replacements appointed in the manner prescribed by this sole paragraph shall exercise their functions on a cumulative basis together with those of the substituted Officer until such time as the latter takes over the position once again. Article 25: The Executive Officers Committee shall meet whenever required by the interests of the Company, either at the registered offices or at a place indicated in the call to meeting, with the presence of the President & CEO or Vice-President being mandatory. The decisions, as recorded in the minutes of the meeting, shall be made by absolute majority of the votes of the members present, with the President & CEO or Vice-President having the tie breaking vote beside their individual vote. CHAPTER V FISCAL COUNCIL Article 26: The Company shall have a permanently operating Fiscal Council made up of from 3 (three) to 5 (five) full members and an equal number of alternates, and its functioning shall be governed by the applicable legal provisions. CHAPTER VI CORPORATE YEAR Article 27: The Companys corporate year shall coincide with the calendar year. The annual balance sheet shall be drawn up on December 31 of each year, with adherence to applicable legal provisions, and the following amounts shall be deducted from the net income accrued, after the provisions, amortization and depreciation determined or permitted by law: I - five per cent (5%) for setting up the legal reserve fund, until such time as it reaches 20% (twenty per cent) of the capital stock; 64 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWS II - twenty-five per cent (25%), at least, for payment of the mandatory minimum dividend to the stockholders, as calculated based on the net income for the year, adjusted in the manner provided by law and with due heed being paid to the priority assured to the preferred shares. Paragraph 1 - The remaining balance is to be appropriated in the manner decided by the General Meeting of Stockholders, as proposed by the Board of Directors, with the advice of the Fiscal Council also being heard if it is functioning. Paragraph 2 - The Board of Directors may determine the drawing up of interim balance sheet on a semi-annual basis or for shorter periods, as well as distribution of intermediary dividends to the charged to the accrued income, retained earnings or revenue reserve accounts already set up. CHAPTER VII GENERAL PROVISIONS Article 28: In order to qualify for being observed by the Company, shareholders agreements are to be kept on file at the registered offices and may, at the initiative of the interested parties, be annotated in the respective record books and on the share certificates. Article 29: The Company shall maintain a permanent Technological Research and Development body, funded by specific budgetary resources according to annual or multi-year programs. Article 30: The Company shall maintain a social assistance service for its employees, funded by specific budgetary resources according to annual or multi-year programs. Article 31: The Company shall be liquidated in the cases provided by law or by decision of the General Meeting of Stockholders. Sole paragraph - It shall be the responsibility of the General Meeting of Stockholders to establish the manner of liquidation and that of the Board of Directors, which shall be maintained, to appoint a liquidator. The functioning of the Fiscal Council shall depend on the request of the stockholders, in the manner provided by law. 65 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 18.01 - COMPANY BYLAWS CHAPTER VIII TRANSITORY PROVISIONS Article 32: In the manner prescribed by Article 172 of the Brazilian Corporation Law (No. 6.404/76 of December 15, 1976, the preference rights assured to the stockholders under Article 11 of these Bylaws shall not apply to the capital increase to be carried out in 1992 through public subscription in Brazil and simultaneous issuance of American Depository Receipts (ADR) overseas, nor to the subsequent additional increase that was carried out to cover the exercise of the option to be granted to the underwriters of such increase, according to normal international market practices, in the amount of not more 15% (fifteen per cent) of the respective amount. Article 33: The power to make the decision dealt with in the above article, as well as to carry out the other acts required to make the capital increases mentioned therein effective, shall be that of Board of Directors, in the manner provided by Article 16, item VI, of these Bylaws, and such capital increases may be made irrespective of the previously existing ratios between the different types and classes of shares, with the provisions contained in Article 5, Paragraph 3, not applying to such capital increases. Article 34 : In order to comply with the provisions contained in CVM Guideline Opinion No. 35 of September 1, 2008, the Company has set up on a transitory basis an Independent Special Committee solely and exclusively to analyze the terms and conditions for the operation of incorporation of the Company-issued shares by Votorantim Celulose e Papel S.A. and to submit its recommendations to the Aracruz Board of Directors, with due heed being paid to the guidelines set out in the cited Guideline Opinion. Paragraph 1 - The Independent Special Committee will be made up of 3 (three) members designated by the Board of Directors; all the committee members will be independent parties and not Company administrators; they will have to have well-known experience and technical capacity and will be subject to the same legal duties and responsibilities as the administrators (cf. Article 160 of Law No. 6.404/76  the Brazilian Corporation Law). Paragraph 2 - The Independent Special Committee shall not have executive functions or be any sort of decision-making body; its opinions, proposals or recommendations shall be forwarded to the Board of Directors for decision. Paragraph 3 - It will be up to the Board of Directors to set the remuneration of the members of the Independent Special Committee. Checks with the original; extracted from the appropriate document. José Luiz Braga Secretary 66 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Aracruz Trading S.A. 19.06 .01- BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 5  DATE  12/31/2006 1 TOTAL ASSETS 316 292 348 1.1 CURRENT ASSETS 316 292 348 1.1.1 CASH AND CASH EQUIVALENTS 316 292 348 1.1.1.1 BOX AND BANKS 316 292 241 1.1.1.2 FINANCIAL APPLICATIONS 0 0 107 1.1.2 CREDITS 0 0 0 1.1.3 INVENTORIES 0 0 0 1.1.4 OTHERS 0 0 0 1.2 CURRENT NOT ASSETS 0 0 0 1.2.1 LONG-TERM ASSETS 0 0 0 1.2.1.1 CREDITS 0 0 0 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 0 1.2.1.2.1 FROM AFFILIATES 0 0 0 1.2.1.2.2 FROM SUBSIDIARIES 0 0 0 1.2.1.3 OTHERS 0 0 0 1.2.2 FIXED ASSETS 0 0 0 1.2.2.1 INVESTMENTS 0 0 0 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 0 0 0 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 0 0 0 1.2.2.4 DEFERRED CHARGES 0 0 0 67 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0 - SUBSIDIARIES Aracruz Trading S.A. 19.06.02  - BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 5  DATE  12/31/2006 2 TOTAL LIABILITIES CURRENT LIABILITIES 0 0 8 LOANS AND FINANCING 0 0 0 DEBENTURES 0 0 0 SUPPLIERS 0 (6 ) (6 ) TAXES 0 0 0 DIVIDENDS PAYABLE 0 0 0 PROVISIONS 0 0 0 LOANS FROM RELATED PARTIES 14 14 OTHERS 0 0 0 LONG-TERM LIABILITIES 0 0 0 LOANS AND FINANCING 0 0 0 DEBENTURES 0 0 0 PROVISION 0 0 0 LOANS FROM RELATED PARTIES 0 0 0 OTHERS 0 0 0 STOCKHOLDERS EQUITY PAID-IN CAPITAL CAPITAL RESERVES 0 0 0 REVALUATION RESERVE 0 0 0 OWN ASSETS 0 0 0 SUBSIDIARIES / AFFILIATES 0 0 0 REVENUE RESERVES 0 0 0 LEGAL 0 0 0 STATUTORY 0 0 0 FOR CONTINGENCIES 0 0 0 UNREALIZED INCOME 0 0 0 FOR INVESTMENTS 0 0 0 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS OTHER UNREALIZED INCOME 0 0 0 RETAINED EARNINGS 89 68 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Aracruz Trading S.A. 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM: 01/01/2/31/2008 4  FROM: 01/01/2/31/2007 5  FROM: 01/01/2/31/2006 3.1 GROSS SALES AND SERVICES REVENUE 0 9,783 119,419 3.2 SALES TAXES AND OTHER DEDUCTIONS 0 (270) (13,801) 3.3 NET SALES REVENUE 0 9,513 105,618 3.4 COST OF GOODS SOLD 0 (9,924) (73,507) 3.5 GROSS PROFIT 0 (411) 32,111 3.6 OPERATING (EXPENSES) INCOME (69 ) 543 (8,811) 3.6.1 SELLING 0 (1,695) (8,796) 3.6.2 GENERAL AND ADMINISTRATIVE (40) (28) (210 3.6.3 FINANCIAL (29) 50 (1,386) 3.6.3.1 FINANCIAL INCOME 2 1,764 2,358 3.6.3.2 FINANCIAL EXPENSES (31) (1,714) (3,744) 3.6.4 OTHER OPERATING INCOME 0 11,966 120,646 3.6.5 OTHER OPERATING EXPENSES 0 (9,783) (119,384) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 0 33 319 3.7 OPERATING INCOME (LOSS) (69) 132 23,300 3.8 NON-OPERATING (EXPENSES) INCOME 0 0 0 3.8.1 INCOME 0 0 0 3.8.2 EXPENSES 0 0 0 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION (69) 132 23,300 3.10 INCOME TAX AND SOCIAL CONTRIBUTION 0 0 0 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 3.12.1 REMUNERATION 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD (69) 132 132 7 7 7 CAPITAL STOCK-QUANTITY (THOUSANDS) 7,697,000 7,697,000 7,697,000 EARNINGS PER SHARE 0,00002 0,00303 LOSS PER SHARE (0,00001) - - 69 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Aracruz Celuose (USA), Inc. 19.06 .01- - BALANCE SHEET  ASSET  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 5  DATE  12/31/2006 1 TOTAL ASSETS 531,413 355,506 432,330 1.1 CURRENT ASSETS 531,193 355,317 432,253 1.1.1 CASH AND CASH EQUIVALENTS 1,125 1,308 22,813 1.1.2 CREDITS 335,249 211,505 236,199 1.1.3 INVENTORIES 186,430 140,473 171,578 1.1.4 OTHERS 8,389 2,031 1,663 1.2 CURRENT NOT ASSETS 220 189 77 1.2.1 LONG-TERM ASSETS 0 0 0 1.2.1.2 CREDITS 0 0 0 1.2.1.2.1 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 0 1.2.1.2.2 FROM AFFILIATES 0 0 0 1.2.1.2.3 FROM SUBSIDIARIES 0 0 0 1.2.1.3 OTHERS 0 0 0 1.2.2 FIXED ASSETS 220 189 77 1.2.2.1 INVESTMENTS 0 0 0 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 0 0 0 1.2.2.1.3 OTHER COMPANIES 0 0 0 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 220 189 77 1.2.2.3 DEFERRED CHARGES 0 0 0 70 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Aracruz Celuose (USA), Inc. 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 5  DATE  12/31/2006 2 TOTAL LIABILITIES 531,413 355,506 432,330 2.1 CURRENT LIABILITIES 506,142 341,533 420,181 2.1.1 LOANS AND FINANCING 0 0 2.1.2 DEBENTURES 0 0 2.1.3 SUPPLIERS 502,151 339,335 415,894 2.1.4 TAXES 3,991 0 0 2.1.5 DIVIDENDS PAYABLE 0 2,198 866 2.1.6 PROVISIONS 0 0 0 2.1.7 LOANS FROM RELATED PARTIES 0 0 3,421 2.1.8 OTHERS 0 0 0 2,2 NOT CURRENT LIABILITIES 0 0 0 2.2.1 LONG-TERM LIABILITIES 0 0 0 2.2.1.1 LOANS AND FINANCING 0 0 0 2.2.1.2 DEBENTURES 0 0 0 2.2.1.3 PROVISION 0 0 0 2.2.1.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.1.5 OTHERS 0 0 0 2.4 STOCKHOLDERS EQUITY 25,271 13,973 12,149 2.4.1 PAID-IN CAPITAL 467 354 428 2.4.2 CAPITAL RESERVES 0 0 0 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 0 0 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS 24,804 13,619 11,721 71 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Aracruz Celuose (USA), Inc. 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM: 01/01/2/31/2008 4  FROM: 01/01/2/31/2007 5  FROM: 01/01/2/31/2006 3.1 GROSS SALES AND SERVICES REVENUE 1,487,834 1,256,357 1,437,931 3.2 SALES TAXES AND OTHER DEDUCTIONS (152,730) (171,745) (239,856) 3.3 NET SALES REVENUE 1,335,104 1,084,612 1,198,075 3.4 COST OF GOODS SOLD (1,281,874) (1,046,875) (1,165,360) 3.5 GROSS PROFIT 5,230 37,737 32,715 3.6 OPERATING (EXPENSES) INCOME (42,811) (31,645) (30,273) 3.6.1 SELLING (40,540) (27,744) (27,224) 3.6.2 GENERAL AND ADMINISTRATIVE (2,154) (2,301) (2,429) 3.6.3 FINANCIAL (81) 177 (618) 3.6.3.1 FINANCIAL INCOME 60 193 (32,126) 3.6.3.2 FINANCIAL EXPENSES (141) (16) 31,508 3.6.4 OTHER OPERATING INCOME 0 0 0 3.6.5 OTHER OPERATING EXPENSES (36) (1,777) (2) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 0 0 0 3.7 OPERATING INCOME (LOSS) 10,419 6,092 2,442 3.8 NON-OPERATING (EXPENSES) INCOME 0 0 0 3.8.1 INCOME 0 0 0 3.8.2 EXPENSES 0 0 0 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 10,419 6,092 2,442 3.10 INCOME TAX AND SOCIAL CONTRIBUTION (3,583) (2,183) (997) 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 3.12.1 REMUNERATION 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD 6,836 3,909 1,445 CAPITAL STOCK-QUANTITY (THOUSANDS) 200,000 200,000 200,000 EARNINGS PER SHARE 0,03418 0,01955 0,00723 LOSS PER SHARE - - - 72 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Mucuri Agroflorestal S.A 19.06 .01- - BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 5  DATE  12/31/2006 1 TOTAL ASSETS 76,257 76,255 76,224 1.1 CURRENT ASSETS 0 0 0 1.1.1 CASH AND CASH EQUIVALENTS 0 0 0 1.1.2 CREDITS 0 0 0 1.1.3 INVENTORIES 0 0 0 1.1.4 OTHERS 0 0 0 1.2 CURRENT NOT ASSETS 76,257 76,255 76,224 1.2.1 LONG-TERM ASSETS 0 0 0 1.2.1.1 CREDITS 0 0 0 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 0 1.2.1.2.1 FROM AFFILIATES 0 0 0 1.21.2.2 FROM SUBSIDIARIES 0 0 0 1.2.1.2.3 OTHERS 0 0 0 1.2.1.3 OTHERS 0 0 0 1.2.2 FIXED ASSETS 76,257 76,255 76,224 1.2.2.1 INVESTMENTS 0 0 0 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 0 0 0 1.2.2.1.3 OTHER COMPANIES 0 0 0 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 76,257 76,255 76,224 1.2.2.4 DEFERRED CHARGES 0 0 0 73 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Mucuri Agroflorestal S.A 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 5  DATE  12/31/2006 2 TOTAL LIABILITIES 76,257 76,255 76,224 2.1 CURRENT LIABILITIES 81 6,049 2.1.1 LOANS AND FINANCING 0 0 0 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 0 0 0 2.1.4 TAXES 0 0 0 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 0 0 0 2.1.7 LOANS FROM RELATED PARTIES 83 81 6,049 2.1.8 OTHERS 0 0 0 2.2 LONG-TERM LIABILITIES 0 0 0 2.2.1 LOANS AND FINANCING 0 0 0 2.2.2 DEBENTURES 0 0 0 2.2.3 PROVISION 0 0 0 2.2.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.5 OTHERS 0 0 0 2.4 STOCKHOLDERS EQUITY 76,174 76,174 70,175 2.4.1 PAID-IN CAPITAL 78,299 78,299 72,300 2.4.2 CAPITAL RESERVES 0 0 0 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 0 0 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS (2,125) (2,125) (2,125) 74 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Portocel - Terminal Especializado de Barra do Riacho 19.06 .01- - BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 5  DATE  12/31/2006 1 TOTAL ASSETS 152,436 125,446 124,270 1.1 CURRENT ASSETS 34,735 65,618 118,759 1.1.1 CASH AND CASH EQUIVALENTS 702 55,461 109,966 1.1.2 CREDITS 22,891 3,761 3,932 1.1.3 INVENTORIES 0 0 0 1.1.4 OTHERS 11,142 6,396 4,861 1,2 CURRENT NOT ASSETS 117,701 59,828 5,511 1.2.1 LONG-TERM ASSETS 7,315 3,230 1,190 1.2.1.1 CREDITS 7,131 2,511 1,190 1.2.1.1.1 DEFERRED TAXES 3,457 2,511 1,190 1.2.1.1.2 TAXES 03,674 0 0 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 0 1.2.1.2.1 FROM AFFILIATES 0 0 0 1.2.1.2.2 FROM SUBSIDIARIES 0 0 0 1.2.1.2.3 OTHERS 0 0 0 1.2.1.3 OTHERS 184 719 0 1.2.1.3.1 ESCROW DEPOSITS 184 719 0 1.2.2 FIXED ASSETS 110,386 56,598 4,321 1.2.2.1 INVESTMENTS 0 0 20 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 0 0 0 1.2.2.1.3 OTHER INVESTMENTS 0 0 20 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 110,386 56,598 4,301 1.2.2.3 DEFERRED CHARGES 0 0 0 75 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Portocel - Terminal Especializado de Barra do Riacho 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 5  DATE  12/31/2006 2 TOTAL LIABILITIES 152,436 125,446 124,270 2.1 CURRENT LIABILITIES 46,906 17,565 12,696 2.1.1 LOANS AND FINANCING 28,382 4,797 6,727 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 5,751 5,180 1,230 2.1.4 TAXES 10,297 5,074 2,493 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 2,205 2,172 1,919 2.1.6.1 VACATION AND 13rd SALARY 2,205 2,172 1,919 2.1.7 LOANS FROM RELATED PARTIES 271 342 327 2.1.8 OTHERS 0 0 0 2.1.8.1 PROPOSED DIVIDENDS 0 0 0 2.1.8.2 OTHERS 0 0 0 2.2 NOT CURRENT LIABILITIES 86,983 100,023 107,697 2.2.1 LONG-TERM LIABILITIES 86,983 100,023 107,697 2.2.1.1 LOANS AND FINANCING 77,300 94,014 104,460 2.2.1.2 DEBENTURES 0 0 0 2.2.1.3 PROVISION 9,246 5,493 2,684 2.2.1.3.1 TAX CONTINGENCIES 0 0 0 2.2.1.3.2 LABOR CONTINGENCIES 9,246 5,493 2,684 2.2.1.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.1.5 OTHERS 437 516 553 2.2.1.5.1 OTHERS 45 78 82 2.2.1.5.2 TAX TO PAY 392 438 471 2.4 STOCKHOLDERS EQUITY 18,547 7,858 3,877 2.4.1 PAID-IN CAPITAL 9,034 2,304 1,573 2.4.2 CAPITAL RESERVES 0 1,772 132 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.4 REVENUE RESERVES 2,664 0 0 2.4.4.1 LEGAL 330 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 OTHERS REVENUE RESERVES 2,334 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.5 RETAINED EARNINGS 6,849 3,782 2,172 76 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Portocel - Terminal Especializado de Barra do Riacho 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM: 01/01/2/31/2008 4  FROM: 01/01/2/31/2007 5  FROM: 01/01/2/31/2006 3.1 GROSS SALES AND SERVICES REVENUE 48,656 53,563 41,347 3.2 SALES TAXES AND OTHER DEDUCTIONS (5,557) (6,315) (4,800) 3.3 NET SALES REVENUE 43,099 47,248 36,547 3.4 COST OF GOODS SOLD (25,663) (30,738) (24,525) 3.5 GROSS PROFIT 17,436 16,510 12,022 3.6 OPERATING (EXPENSES) INCOME (6,448) (10,418) (8,291) 3.6.1 SELLING 0 0 0 3.6.2 GENERAL AND ADMINISTRATIVE (2,308) (9,258) (8,253) 3.6.3 FINANCIAL 628 (429) 10 3.6.3.1 FINANCIAL INCOME 756 511 489 3.6.3.2 FINANCIAL EXPENSES (128) (940) (479) 3.6.4 OTHER OPERATING INCOME 0 0 0 3.6.5 OTHER OPERATING EXPENSES (4,468) (731) (48) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 0 0 0 3.7 OPERATING INCOME (LOSS) 10,988 6,092 3,731 3.8 NON-OPERATING (EXPENSES) INCOME 4 (17) 0 3.8.1 INCOME 4 50 0 3.8.2 EXPENSES 0 (23) 0 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 10,992 6,075 3,731 3.10 INCOME TAX AND SOCIAL CONTRIBUTION (3,783) (2,094) (1,484) 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 3.12.1 REMUNERATION 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD 7,209 3,981 2,247 CAPITAL STOCK-QUANTITY (THOUSANDS) 7,781 7,781 7,781 EARNINGS PER SHARE 0,92649 0,51163 0,28878 LOSS PER SHARE - - - 77 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Aracruz Produtos de Madeira S.A. 19.06 .01- - BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 5  DATE  12/31/2006 1 TOTAL ASSETS 56,502 60,662 64,498 1.1 CURRENT ASSETS 20,336 21,399 24,368 1.1.1 CASH AND CASH EQUIVALENTS 1,663 1,311 1,192 1.1.2 CREDITS 4,936 5,063 10,389 1.1.2.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS 3,537 2,511 7,433 1.1.2.2 CREDITS OTHERS 1,399 2,552 2,956 1.1.3 INVENTORIES 12,744 14,639 12,681 1.1.4 OTHERS 993 386 106 1.2 CURRENT NOT ASSETS 36,166 39263 40,130 1.2.1 LONG-TERM ASSETS 240 302 278 1.2.1.1 CREDITS 240 302 278 1.2.1.1.1 TAXES 240 302 278 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 0 1.2.1.2.1 FROM AFFILIATES 0 0 0 1.2.1.2.2 FROM SUBSIDIARIES 0 0 0 1.2.1.2.3 OTHERS 0 0 0 1.2.1.3 OTHERS 0 0 0 1.2.1.3.1 ESCROW DEPOSITS 0 0 0 1.2.2 FIXED ASSETS 35,926 38,961 39,852 1.2.2.1 INVESTMENTS 0 0 0 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 0 0 0 1.2.2.1.3 OTHER COMPANIES 0 0 0 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 35,926 37,198 37,057 1.2.2.3 DEFERRED CHARGES 0 1,763 2,795 78 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Aracruz Produtoss de Madeira S.A. 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 5  DATE  12/31/2006 2 TOTAL LIABILITIES 56,502 60,662 64,498 2.1 CURRENT LIABILITIES 7,355 5,577 5,510 2.1.1 LOANS AND FINANCING 0 719 0 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 5,909 3,766 4,489 2.1.4 TAXES 518 384 268 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 656 569 609 2.1.6.1 VACATION AND 13rd SALARY 656 569 609 2.1.7 LOANS FROM RELATED PARTIES 0 0 0 2.1.8 OTHERS 272 139 144 2.2 LONG-TERM LIABILITIES 0 62 0 2.2.1 LOANS AND FINANCING 0 62 0 2.2.2 DEBENTURES 0 0 0 2.2.3 PROVISION 0 0 0 2.2.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.5 OTHERS 0 62 0 2.4 STOCKHOLDERS EQUITY 49,147 55,023 58,988 2.4.1 PAID-IN CAPITAL 145,655 145,655 145,655 2.4.2 CAPITAL RESERVES 0 0 0 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 0 0 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS (96,508 ) (90,632) (86,667) 79 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Aracruz Produtoss de Madeira S.A. 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM: 01/01/2/31/2008 4  FROM: 01/01/2/31/2007 5  FROM: 01/01/2/31/2006 3.1 GROSS SALES AND SERVICES REVENUE 32,932 28,906 35,477 3.2 SALES TAXES AND OTHER DEDUCTIONS (5,327) (3,598) (2,277) 3.3 NET SALES REVENUE 27,605 25,308 33,200 3.4 COST OF GOODS SOLD (27,151) (25,100) (29,527 3.5 GROSS PROFIT 454 208 3,673 3.6 OPERATING (EXPENSES) INCOME (6,329) (4,173) (5,433) 3.6.1 SELLING (2,770) (1,708) (2,257) 3.6.2 GENERAL AND ADMINISTRATIVE (2,921) (3,518) (3,864) 3.6.3 FINANCIAL 0 (184) (18) ()6.3.1 FINANCIAL INCOME 0 (159) 113 3.6.3.2 FINANCIAL EXPENSES 0 (25) (131) 3.6.4 OTHER OPERATING INCOME 0 1,237 2 3.6.5 OTHER OPERATING EXPENSES (638) 0 704 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 0 0 0 3.7 OPERATING INCOME (LOSS) (5,875) (3,965) (1,760) 3.8 NON-OPERATING (EXPENSES) INCOME 0 0 (61) 3.8.1 INCOME 0 0 0 3.8.2 EXPENSES 0 0 (61) 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION (5,875) (3,965) (1,821) 3.10 INCOME TAX AND SOCIAL CONTRIBUTION 0 0 0 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 3.12.1 REMUNERATION 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD (5,875) (3,965) (1,821) CAPITAL STOCK-QUANTITY (THOUSANDS) 44 44 44 EARNINGS PER SHARE LOSS PER SHARE (133,52273) (90,11364) (41,38636) 80 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Veracel Celulose S.A. 19.06 .01- - BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 5  DATE  12/31/2006 1 TOTAL ASSETS 1,856,441 1,790,386 1,839,458 1.1 CURRENT ASSETS 197,165 126,292 144,624 1.1.1 CASH AND CASH EQUIVALENTS 625 707 401 1.1.2 CREDITS 134,417 64,447 69,416 1.1.2.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS 116,187 45,600 54,096 1.1.2.2 CREDITS OTHERS 18,320 18,847 15,320 1.1.3 INVENTORIES 59,950 60,066 66,649 1.1.4 OTHERS 2,173 1,072 8,158 1.2 CURRENT NOT ASSETS 1,659,276 1,664,094 1,694,834 1.2.1 LONG-TERM ASSETS 135,849 126,970 147,253 1.2.1.1 CREDITS 80,697 73,531 91,034 1.2.1.1.1 DEFERRED TAXES 36,788 26,344 23,354 1.2.1.1.2 TAXES 43,909 47,187 67,680 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 44,263 47,750 50,292 1.2.1.2.1 FROM AFFILIATES 44,263 47,750 50,292 1.2.1.2.2 FROM SUBSIDIARIES 0 0 0 1.2.1.2.3 OTHERS 0 0 0 1.213 OTHERS 10,889 5,689 5,927 1.2.1.3.1 ESCROW DEPOSITS 8,745 5,689 5,303 1.2.1.3.2 OTHERS 2,144 0 624 1.2.2 FIXED ASSETS 1,523,427 1,537,124 1,547,581 1.2.2.1 INVESTMENTS 0 0 0 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 0 0 0 1.2.2.1.3 OTHER COMPANIES 0 0 0 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 1,523,427 1,491,563 1,492,574 1.2.2.3 DEFERRED CHARGES 0 45,561 55,007 81 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Veracel Celulose S.A. 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 5  DATE  12/31/2006 2 TOTAL LIABILITIES 1,856,441 1,790,386 1,839,458 2.1 CURRENT LIABILITIES 169,105 142,376 171,953 2.1.1 LOANS AND FINANCING 138,338 114,054 140,649 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 18,387 18,227 21,526 2.1.4 TAXES 3,704 2,500 3,212 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 8,319 7,300 6,363 2.1.6.1 VACATION AND 13rd SALARY 8,319 7,300 6,363 2.1.7 LOANS FROM RELATED PARTIES 0 0 0 2.1.8 OTHERS 357 295 203 2.2 NOT CURRENT LIABILITIES 415,108 492,002 764,581 2.2.1 LONG-TERM LIABILITIES 415,108 492,002 764,581 2.2.1.1 LOANS AND FINANCING 408,866 480,184 755,318 2.2.1.2 DEBENTURES 0 0 0 2.2.1.3 PROVISION 6,242 11,818 9,263 2.2.1.3.1 TAX CONTINGENCIES 6,242 11,818 9,263 2.2.1.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.1.6 OTHERS 0 0 0 2.4 STOCKHOLDERS EQUITY 1,272,228 1,156,008 902,924 2.4.1 PAID-IN CAPITAL 1,317,475 1,188,553 939,143 2.4.2 CAPITAL RESERVES 12,961 9,446 6,989 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 0 0 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS (58,208) (41,991) (43,208) 82 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Veracel Celulose S.A. 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM: 01/01/2/31/2008 4  FROM: 01/01/2/31/2007 5  FROM: 01/01/2/31/2006 3.1 GROSS SALES AND SERVICES REVENUE 464,492 400,292 387,086 3.2 SALES TAXES AND OTHER DEDUCTIONS (216) (1,079) (1,529) 3.3 NET SALES REVENUE 464,276 399,213 385,557 3.4 COST OF GOODS SOLD (316,632) (296,353) (268,527) 3.5 GROSS PROFIT 147,644 102,860 117,030 3.6 OPERATING (EXPENSES) INCOME (120,474) (91,017) (98,454) 3.6.1 SELLING (17,426) (15,883) (16,749) 3.6.2 GENERAL AND ADMINISTRATIVE (20,474) (15,794) (14,881) 3.6.3 FINANCIAL (85,997) (32,222) (49,673) ()6.3.1 FINANCIAL INCOME 3,752 876 845 3.6.3.2 FINANCIAL EXPENSES (89,749) (33,098) (50,518) 3.6.4 OTHER OPERATING INCOME 14,603 7,910 3,084 3.6.5 OTHER OPERATING EXPENSES (11,180) (35,028) (20,235) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 0 0 0 3.7 OPERATING INCOME (LOSS) 27,170 11,843 18,576 3.8 NON-OPERATING (EXPENSES) INCOME (3,303) (4,013) 333 3.8.1 INCOME 215 1,903 853 3.8.2 EXPENSES (3,521) (5,916) (520) 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 23,867 7,830 18,909 3.10 INCOME TAX AND SOCIAL CONTRIBUTION (6,499) (6,614) (5,380) 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 3.12.1 REMUNERATION 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD 17,368 1,216 13,529 CAPITAL STOCK-QUANTITY (THOUSANDS) 219,632,254 219,635,254 219,635,254 EARNINGS PER SHARE 0,00008 0,00001 0,00006 LOSS PER SHARE 83 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Aracruz Trading International Ltd 19.06 .01- - BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 5  DATE  12/31/2006 1 TOTAL ASSETS 4,234,659 2,317,279 1,957,227 1.1 CURRENT ASSETS 1,147,194 981,086 1,402,627 1.1.1 CASH AND CASH EQUIVALENTS 149,564 98,730 386,117 1.1.2 CREDITS 751,131 718,234 864,429 1.1.2.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS 751,000 717,363 862,957 1.1.2.1.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PULP 729,866 672,654 717,953 1.1.2.1.2 ACCOUNTS RECEIVABLE FROM CUSTOMERS - OTHERS 21,134 44,709 145,004 1.1.2.2 CREDITS OTHERS 131 871 1,472 1.1.2.2.1 TAX CREDITS 131 871 1,472 1.1.3 INVENTORIES 208,621 162,106 149,751 1.1.4 OTHERS 37,878 2,016 2,330 1.2 CURRENT NOT ASSETS 3,087,465 1,336,193 554,600 1.2.1 LONG-TERM ASSETS 3,081,943 1,333,845 551,464 1.2.1.1 CREDITS 0 0 0 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 2,613,269 1,333,845 551,454 1.2.1.2.1 FROM AFFILIATES 2,613,269 1,333,845 551,454 1.2.1.2.2 FROM SUBSIDIARIES 0 0 0 1.2.1.2.3 OTHERS 0 0 0 1.2.1.3 OTHERS 468,674 0 0 1.2.2 FIXED ASSETS 5,522 2,348 3,146 1.2.2.1 INVESTMENTS 5,101 2,331 3,133 1.2.2.1.1 IN AFFILIATES 0 0 0 1.2.2.1.2 IN SUBSIDIARIES 5,101 2,331 3,133 1.2.2.1.3 OTHER COMPANIES 0 0 0 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 421 17 13 1.2.2.3 DEFERRED CHARGES 0 0 0 84 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Aracruz Trading Hungary Ltd 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 5  DATE  12/31/2006 2 TOTAL LIABILITIES 4,234,659 2,317,279 1,957,227 2.1 CURRENT LIABILITIES 1,098,310 232,168 134,543 2.1.1 LOANS AND FINANCING 201,615 0 0 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 893,785 226,665 123,814 2.1.4 TAXES 910 2,752 6,892 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 0 0 0 2.1.7 LOANS FROM RELATED PARTIES 0 0 0 2.1.8 OTHERS 0 2,751 3,837 2.2 NOT CURRENT LIABILITIES 2,970,542 0 0 2.2.1 LONG-TERM LIABILITIES 2,970,542 0 0 2.2.1.1 LOANS AND FINANCING 2,970,542 0 0 2.2.1.2 DEBENTURES 0 0 0 2.2.1.3 PROVISION 0 0 0 2.2.1.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.1.5 OTHERS 0 0 0 2.4 STOCKHOLDERS EQUITY 165,807 2,085,111 1,822,684 2.4.1 PAID-IN CAPITAL 47 35 43 2.4.2 CAPITAL RESERVES 0 0 0 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 0 0 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS 165,760 2,085,076 1,822,641 85 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Aracruz Trading Hungary Ltd 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM: 01/01/2/31/2008 4  FROM: 01/01/2/31/2007 5  FROM: 01/01/2/31/2006 3.1 GROSS SALES AND SERVICES REVENUE 3,322,155 3,590,900 3,673,316 3.2 SALES TAXES AND OTHER DEDUCTIONS (237,807) (266,486) (251,136) 3.3 NET SALES REVENUE 3,084,348 3,324,414 3,422,180 3.4 COST OF GOODS SOLD (2,902,264) (2,705,053) (2,543,353) 3.5 GROSS PROFIT 182,084 619,361 878,827 3.6 OPERATING (EXPENSES) INCOME (3,174,326) (6,511) (37,657) 3.6.1 SELLING (65,713) (62,138) (71,319) 3.6.2 GENERAL AND ADMINISTRATIVE (1,294) (1,188) (2,308) 3.6.3 FINANCIAL (3,039,326 57,933 36,995 3.6.3.1 FINANCIAL INCOME 0 337,568 147,093 3.6.3.2 FINANCIAL EXPENSES (3,039,326) (279,635) (110,098) 3.6.4 OTHER OPERATING INCOME 0 21 3,710,644 3.6.5 OTHER OPERATING EXPENSES (68,528) (1,448) (3,712,031) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 535 309 362 3.7 OPERATING INCOME (LOSS) (2,992,242) 612,850 841,170 3.8 NON-OPERATING (EXPENSES) INCOME 0 0 0 3.8.1 INCOME 0 0 0 3.8.2 EXPENSES 0 0 0 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION (2,992,242) 612,850 841,170 3.10 INCOME TAX AND SOCIAL CONTRIBUTION 407,017 (37,805) (33,363) 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12.1 REMUNERATION 0 0 0 3.12.2 APPROPRIATIONS 0(2,585,225) 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD 575,045 807,807 CAPITAL STOCK-QUANTITY (THOUSANDS) 11 11 11 EARNINGS PER SHARE 52,276,81818 73,437.00000 LOSS PER SHARE (235,020,45455) - 86 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Ara Pulp Com. Impor. Export. Unipessoal Lt 19.06 .01- - BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 5  DATE  12/31/2006 1 TOTAL ASSETS 18 61 138 1.1 CURRENT ASSETS 18 61 138 1.1.1 CASH AND CASH EQUIVALENTS 18 61 138 1.1.2 CREDITS 0 0 0 1.1.3 INVENTORIES 0 0 0 1.1.4 OTHERS 0 0 0 1.2 LONG-TERM ASSETS 0 0 0 1.2.1 CREDITS 0 0 0 1.2.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 0 1.2.2.1 FROM AFFILIATES 0 0 0 1.2.2.2 FROM SUBSIDIARIES 0 0 0 1.2.2.3 OTHERS 0 0 0 1.2.3 OTHERS 0 0 0 1.3 FIXED ASSETS 0 0 0 1.3.1 INVESTMENTS 0 0 0 1.3.1.1 IN AFFILIATES 0 0 0 1.3.1.2 IN SUBSIDIARIES 0 0 0 1.3.1.3 OTHER COMPANIES 0 0 0 1.3.2 PROPERTY, PLANT AND EQUIPMENT 0 0 0 1.3.3 DEFERRED CHARGES 0 0 0 87 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Ara Pulp Com. Impor. Export. Unipessoal Lt 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 5  DATE  12/31/2006 2 TOTAL LIABILITIES 18 61 138 2.1 CURRENT LIABILITIES 18 13 14 2.1.1 LOANS AND FINANCING 0 0 0 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 18 13 14 2.1.4 TAXES 0 0 0 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 0 0 0 2.1.7 LOANS FROM RELATED PARTIES 0 0 0 2.1.8 OTHERS 0 0 0 2.2 LONG-TERM LIABILITIES 0 0 0 2.2.1 LOANS AND FINANCING 0 0 0 2.2.2 DEBENTURES 0 0 0 2.2.3 PROVISION 0 0 0 2.2.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.5 OTHERS 0 0 0 2.4 STOCKHOLDERS EQUITY 0 48 124 2.4.1 PAID-IN CAPITAL 33 26 28 2.4.2 CAPITAL RESERVES 0 0 0 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 8 7 7 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.5.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS (41) 15 89 88 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Ara Pulp Com. Impor. Export. Unipessoal Lt 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM: 01/01/2/31/2008 4  FROM: 01/01/2/31/2007 3  FROM: 01/01/2/31/2006 3.1 GROSS SALES AND SERVICES REVENUE 0 0 23,519 3.2 SALES TAXES AND OTHER DEDUCTIONS 0 0 0 3.3 NET SALES REVENUE 0 0 23,519 3.4 COST OF GOODS SOLD 0 0 (23,198) 3.5 GROSS PROFIT 0 0 321 3.6 OPERATING (EXPENSES) INCOME (60) (67) (232) 3.6.1 SELLING 0 0 0 3.6.2 GENERAL AND ADMINISTRATIVE (55) (65) (13) 3.6.3 FINANCIAL (5) (2) (219) 3.6.3.1 FINANCIAL INCOME 0 20 321 3.6.3.2 FINANCIAL EXPENSES (5) (22) (540) 3.6.4 OTHER OPERATING INCOME 0 0 0 3.6.5 OTHER OPERATING EXPENSES 0 0 0 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 0 0 0 3.7 OPERATING INCOME (LOSS) (60) (67) 89 3.8 NON-OPERATING (EXPENSES) INCOME 0 0 0 3.8.1 INCOME 0 0 0 3.8.2 EXPENSES 0 0 0 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION (60) (67) 89 3.10 INCOME TAX AND SOCIAL CONTRIBUTION 0 0 0 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12. REMUNERATION 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD (60) (67) 89 CAPITAL STOCK-QUANTITY (THOUSANDS) 1 1 1 EARNINGS PER SHARE 89,00000 LOSS PER SHARE (60,00000) (67,00000) 89 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Riocell Trade S.A. 19.06 .01- - BALANCE SHEET  ASSET THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 4  DATE  12/31/2006 1 TOTAL ASSETS 1,471 1,444 1,895 1.1 CURRENT ASSETS 1,471 1,444 1,895 1.1.1 CASH AND CASH EQUIVALENTS 1,471 1,444 1,895 1.1.2 CREDITS 0 0 0 1.1.3 INVENTORIES 0 0 0 1.1.4 OTHERS 0 0 0 1.2 LONG-TERM ASSETS 0 0 0 1.2.1 CREDITS 0 0 0 1.2.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 0 0 1.2.2.1 FROM AFFILIATES 0 0 0 1.2.2.2 FROM SUBSIDIARIES 0 0 0 1.2.2.3 OTHERS 0 0 0 1.2.3 OTHERS 0 0 0 1.3 FIXED ASSETS 0 0 0 1.3.1 INVESTMENTS 0 0 0 1.3.1.1 IN AFFILIATES 0 0 0 1.3.1.2 IN SUBSIDIARIES 0 0 0 1.3.1.3 OTHER COMPANIES 0 0 0 1.3.2 PROPERTY, PLANT AND EQUIPMENT 0 0 0 1.3.3 DEFERRED CHARGES 0 0 0 90 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Riocell Trade S.A. 19.06.02  BALANCE SHEET  LIABILITY THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE  12/31/2008 4  DATE  12/31/2007 4  DATE  12/31/2006 2 TOTAL LIABILITIES 1,471 1,444 1,895 2.1 CURRENT LIABILITIES 22 17 117 2.1.1 LOANS AND FINANCING 0 0 0 2.1.2 DEBENTURES 0 0 0 2.1.3 SUPPLIERS 0 0 0 2.1.4 TAXES 22 17 20 2.1.5 DIVIDENDS PAYABLE 0 0 0 2.1.6 PROVISIONS 0 0 0 2.1.7 LOANS FROM RELATED PARTIES 0 0 0 2.1.8 OTHERS 0 0 97 2.2 LONG-TERM LIABILITIES 0 0 0 2.2.1 LOANS AND FINANCING 0 0 0 2.2.2 DEBENTURES 0 0 0 2.2.3 PROVISION 0 0 0 2.2.4 LOANS FROM RELATED PARTIES 0 0 0 2.2.5 OTHERS 0 0 0 2.4 STOCKHOLDERS EQUITY 1,449 1,427 1,778 2.4.1 PAID-IN CAPITAL 51 39 47 2.4.2 CAPITAL RESERVES 0 0 0 2.4.3 REVALUATION RESERVE 0 0 0 2.4.3.1 OWN ASSETS 0 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 0 2.4.4 REVENUE RESERVES 0 0 0 2.4.4.1 LEGAL 0 0 0 2.4.4.2 STATUTORY 0 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 0 2.4.4.4 UNREALIZED INCOME 0 0 0 2.4.4.5 FOR INVESTMENTS 0 0 0 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED 0 0 0 DIVIDENDS 2.4.4.7 OTHER UNREALIZED INCOME 0 0 0 2.4.5 RETAINED EARNINGS 1,398 1,388 1,731 91 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 19.0- SUBSIDIARIES Riocell Trade S.A. 19.07  STATEMENT OF CHANGES IN FINANCIAL POSITION  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM: 01/01/2/31/2008 4  FROM: 01/01/2/31/2007 4  FROM: 01/01/2/31/2006 3.1 GROSS SALES AND SERVICES REVENUE 0 0 0 3.2 SALES TAXES AND OTHER DEDUCTIONS 0 0 0 3.3 NET SALES REVENUE 0 0 0 3.4 COST OF GOODS SOLD 0 0 0 3.5 GROSS PROFIT 0 0 0 3.6 OPERATING (EXPENSES) INCOME (433) (46) (9) 3.6.1 SELLING 0 (93) 0 3.6.2 GENERAL AND ADMINISTRATIVE (17) (4) (79) 3.6.3 FINANCIAL (98) 84 70 3.6.3.1 FINANCIAL INCOME 24 318 191 3.6.3.2 FINANCIAL EXPENSES (122) (234) (121) 3.6.4 OTHER OPERATING INCOME 0 0 0 3.6.5 OTHER OPERATING EXPENSES (318) (33) 0 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 0 0 0 3.7 OPERATING INCOME (LOSS) (433) (46) (9) 3.8 NON-OPERATING (EXPENSES) INCOME 0 0 0 3.8.1 INCOME 0 0 0 3.8.2 EXPENSES 0 0 0 3.9 INCOME(LOSS) BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION (433) (46) (9) 3.10 INCOME TAX AND SOCIAL CONTRIBUTION 0 0 0 3.11 DEFERRED INCOME TAX ES 0 0 0 3.12 REMUNERATION 0 0 0 3.15 NET INCOME (LOSS) FOR THE PERIOD (433) (46) (9) CAPITAL STOCK-QUANTITY (THOUSANDS) 27,150 27,150 27,150 EARNINGS PER SHARE - - LOSS PER SHARE (0,01595) (0,00169) (0,00033) 92 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 20.01  INFORMATION REGARDING CORPORATE GOVERNANCE Aracruz has constantly strived to carry out its activities according to the best practices in terms of corporate governance and the highest principles of transparency, sustainable growth and administrative independence. Continuing with actions begun in previous years, additional measures have been adopted to ensure more structured operation of the various management bodies, with the following deserving to be highlighted: Approving Internal Regulations for the Executive Officers Committee, Board of Directors and each one of the Boards Advisory Committees, so as to enhance their effectiveness. Creating a Disclosure Committee, the main purpose of which is establishment of directives for disclosing results and financial, accounting and audit reports. Restructuring the activities of the Sustainability Committee, which will now be made up of shareholders representatives, as well as independent members. Approving a proposal to enhance the Companys normative structure, with a view to establishing a clearer hierarchy and approval levels for documents that guide our activities. Approving a new version of the Companys Mission, Vision and Principles, in order to more appropriately reflect our values and the context in which we operate. Based on proposals already approved, in the year ahead we will be revising our Code of Conduct, which will be followed by a review of internal norms and policies. All the procedures required by the Sarbanes-Oxley Act (SOX) oriented to ensuring an effective internal control environment were carried out during the year. In carrying out their work, our independent auditors, based on Section 404 of SOX, did not detect material weaknesses and issued an unqualified report. A channel for anonymous communication, administered by an independent firm, was also established to receive tip-offs and other such communications, with guarantee of confidentiality. The flow of information is directed to the Audit Committee, which is completely independent in relation to Company management. Just one anonymous communication was received in recent years, relating to doubts raised in 2006 regarding the Companys internal norms. The inquiry was later cleared up by the channel itself. Mission, Vision and Principles  In 2006 the Board of Directors approved a new version of the Aracruz Mission, Vision and Principles. In defining these foundations for our corporate governance, various areas of the Company contributed with inputs, as did interested outside parties, such as NGOs, customers, other companies in our industry, investors and consultants. Mission Offering products obtained in a sustainable manner from planted forests, generating economic, social and environmental benefits and thus contributing to peoples well being and quality of life index. Vision Being recognized as a leader in the world pulp market. Principles Our decisions and actions are guided by ethical values and adhere to the following business principles, which also orient our Code of Conduct: - Integrity 93 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 20.01  INFORMATION REGARDING CORPORATE GOVERNANCE We are committed to maintaining integrity by: Acting in a loyal and correct manner at all times; Respecting human rights; Complying with legislation, internal norms, agreements and commitments; Constantly striving to live up to best governance practices; Not tolerating any form of corruption or illegality. - Commitments to our shareholders We create value for all our shareholders, with focus on operational excellence: Investing in ongoing improvements and innovations in our operations; Striving to maximize return on investment; Increasing the scale of our business; Managing risks and pursuing ongoing reductions in the cost of capital. - Focus on customers We value long-term relationships: Offering products that meet customer needs; Guaranteeing the safety of our products and reliability in supply; Investing in product development. - Valuing our employees We value our employees by: Ensuring a safe, healthy and encouraging work environment and not tolerating discrimination of any kind whatsoever; Respecting freedom of association; Offering opportunities for professional and personal development; Promoting professional growth based on merit; Encouraging the exercise of citizenship; Constantly striving to improve the quality of life in general. - Engagement and Transparency We cultivate engagement with our interested parties by: Valuing them and developing relationships based on mutual trust and cooperation; Being sensitive to their aspirations and concerns; Granting priority to dialogue in resolving conflicts; Respecting diversity and freedom of opinion and expression; Disclosing our actions and performance in a transparent manner. 94 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 20.01  INFORMATION REGARDING CORPORATE GOVERNANCE - Harmony with the environment We act in harmony with the environment and contribute to its protection: Using natural resources in a sustainable manner; Adopting modern technologies and practices that make our operations more efficient and minimize their environmental impacts; Contributing to the preservation of biodiversity. - Social responsibility We exercise our corporate social responsibility by: Disseminating knowledge and encouraging the sustainable development of communities; Establishing partnerships, investing in projects and supporting networks of relationship with the private sector, entities of the civil society and the public sector; Contributing to the improvement of public governance; Supporting and strengthening the participants in our productive chain. We stimulate the adoption of these principles by our business partners with a view to the sustainability of our productive chain. Corporate reorganization  Based on the solid operational fundamentals of Aracruz and the opportunities for synergy with the Votorantim Group, though its pulp and paper subsidiary Votorantim Celulose e Papel (VCP), the Company announced that negotiations were concluded between the Lorentzen, Moreira Salles and Almeida Braga (Grupo Arapar) families for acquisition of approximately 28% of the voting capital of Aracruz Celulose for the amount of R$ 2.71 billion. Subsequently, on March 5, 2009, the Safra family exercised its tag along rights and sold its share amounting to 28% of the voting capital. As a result of such reorganization, VCP will hold a stake of 84% of the voting capital of Aracruz, permitting creation of a Brazilian company that is the world leader in the pulp and paper industry. Changes in the financial department  In order to strengthen its governance and bolster its structure in the financial area, on November 17 the Company announced the creation of a Control and Risk Management Department, independent of the already existing Financial and Investor Relations Department. This new department will monitor the activities relating to financial and operational risks. On that same date, executives Marcos Grodetzky and Evandro Coura respectively took over the positions of Chief Financial and Investor Relations Officer and Control and Risk Management Officer. Internal controls  Besides creating a new control department, at the end of 2008 the Company engaged PricewaterhouseCoopers to recommend improved internal control practices and issue a diagnosis of models for management of corporate risks and automatic control. Based on this diagnosis, the Company is revising its internal controls and implementing improvements in the management of corporate risks and automatic control practices. The main steps in this work include reviewing the governance models, structuring processes and controls; reviewing financial policies and approval levels; and reviewing the reporting structure. As a result, alterations will be made in part of our financial structure, chiefly as concerns the functions of monitoring financial and operational risks. 95 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION ANNUAL INFORMATION BULLETIN - IAN 12/31/2008 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - TAXPAYER Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 20.01  INFORMATION REGARDING CORPORATE GOVERNANCE As for reviewing processes, a detailed plan is the final phase of preparation with recommendations regarding controls (approvals, reconciliations), automation, optimization and alterations in the flow charts and descriptions of control activities and matrices, which should result in new reports and flow chart suggestions. Structuring of reports will be determined according to the informational needs of top-echelon management, committees and Board of Directors. So far, some stages have already been carried out, including revisions of the approvals flow chart and definition of a new risk management model. With these changes, it is expected that we will obtain within a short time-frame a higher standard of managing corporate risks. Policy of relationship with independent auditors  Pursuant to CVM Instruction No. 381/03, Aracruz has adopted formal procedures, prior to contracting other professional services not related to external auditing, of consulting our Independent Auditors. This measure is aimed at ensuring that performance of other services does not affect the independence and objectivity required for performance of independent audit services, as well as obtaining appropriate approval from the audit committee. Further according to CVM Instruction No. 381/2003, the services performed by the Companys external auditors (Deloitte Touche Tohmatsu Auditores Independentes) for fiscal year 2008 for the Company and its subsidiary, jointly held and affiliated companies were as follows: Date services Duration Nature of services Total fees (R$) % in relation to audit were contracted fees February 2008 12 months Audit 1,540,000.00 - May 2008 5 weeks Audit-related services 130,000.00 8.44% Several months Tax review (Brazil and overseas) 35,354.00 2.30% Summary statement of justification of the Independentes Auditors (Deloitte Touche Tohmatsu,) as per item IV, article 2, of CVM Instruction No. 381/03:  The performance of other professional services not related to the external audit, as described above, has not affected either the independence or the objectivity of the external audit tests conducted with respect to the Company and its subsidiary and associated companies. Our policy of performing services at the Entity that are not related to the external audit work is based on the principles that preserve the independence of the external auditors, among them: (a) the auditor should not examine his or her own work, (b) the auditor cannot perform management functions at Entities where he or she performs external audit work, and (c) the independent auditor may not promote the interests of the Entity audited, which did not occur in the performance of the said services . * 96 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 10, 2009 ARACRUZ CELULOSE S.A. By: /s/ Marcos Grodetzky Name: Marcos Grodetzky Title: Investor Relations Officer
